Case: 4:18-cV-O185e-PLE Bde. 10%-1 Filed: 07/23/20 Page: 4 ‘of7S 'Pagelb #: 304

 

 

 

4
APPEARANCES
2
4 1 THE WIYTED STATES PISTRICT COURT
FOR THE BASTERH DISTRICT OF HISSOURT 3  Wendler Law, P.C.,
a EASTERH DIVISION By: Brian Wendler, Esq,
3 4
4 TAN wnttace, , For the Plalnttff
5 Plaintife, }
‘ va. } Ro. 4t6-nv-01869-p1c 6
y PEMA HEDTCN RESFARCH ) Hinshaw & Culbertson, LLP
IHG,s TRIS PLATHA, Itic. s } 7 By: Terese Drew, Esq,
8 ROXANE LARORATONIES; '
INC. HIYA LAB . .
» and UESTSPARD COLUHOUS, =} a For the Defendant, Pharma Medica Reasearch, Inc.
ENC. , }
18 } 9
Doafendanta, }
at
10 = Litchfleld Cavo, LLP
VIDEOTAPE HOF I
” BOFAPEP DEPOSITION © By: Brian K. McBrearty, Esq.
re) 44
Pv SHABAZ KHAN, M.D. For the Defendants, Roxane Laboratories, Inc., Hikma
b 42 Labs, Inc., and West-Ward Columbus, Inc.
16 Taken on behalf of Plaintlffs 43
1y
44. Mudge Legal Video
M fovenher. 2.20 By: John Mudge, Videographer
Pp
19 16
20 Reportar: Kimberly A, Harkis, CSR i"
a 46
22 49
23 HAY REPORTING SERVICE 20
590 Wateh Hill Road 241
a Collinsville, Illinois 62234 32
616+223~8392
' 23
lay Nleparting Service 24
3

May Reporting Service

 

‘ 1 STIPULATION
2 INDEX OF EXAMINATIONS 2 IT IS STIPULATED AND AGREED by and between
4 PAGE LINE 3 counsel for Plaintiffs and counsel for Defendants
Examination by Mr. Wandiefacesen 5 10 4 that the videotaped deposition of SHABAZ KHAN, M.D,,
4 Examination by Mey wise. 123 7 5 may be taken pursuant to Rule 26{a) of the Federal
§ Further Examination by Mr, Wendletae.. 128 19 8 Rules of Civil Procedure on behalf of the Plaintiff,
§ ' 7 on November 7, 2019 at the offices of Hinshaw &
7 INDEX OF EXHIBITS 8 Culbertson, LLP, 701 Market Straet, Sulte 1375, St.
PAGE LINE § Louls, Missouri, 63101, before Kimberly A. Harris, a
8 Plaintiff's Exhibit No. liccesesessereeee 52 23 10 Certifled Shorthand Reporter and Notary Pubjle within
a 41 and for the County of Madison, State of Illnols;
40 Plaintiff's EXMIDIENO, Qs S422 42 that the issuance of notice and dedimus Is walved,
44 Plalntiff's Exhibit No. 3... noo 98 Ai 43 and that this deposition may be taken with the same
Plaintiff's EXHIBIE NO, discs eae LOL 9 44 force and effect as if all statutory requirements had
(2 plaintiff's ExHIDIt NO. Susssssssesseee 205 4 18 been complied with,
413 16 IT IS FURTHER STIPULATED AND AGREED that any
14 47 and all objections to ali or any part of this
45 48 deposition except objections as to the form of the
19  quastion are hereby reserved and may be ralsed on the

trial of this cause; and that the signature of the

—_

a
i)
o

47

18 21 = deponent is not walved,

19

20 29 ok ch OK
24 23

7

24

 

 

  

May Reporting Service
1 af 47 sheets Page i to 4 of 129

 

 

1/20/2019 08:24:58 AM

 
 

 
 

ot On o

Case: 4:78-cv-O1859-PLe Boc.

104-4 Filed: 67/29/26

AG 2

Page: 2 bf 73 Pagel m 80S

 

 

4 MR. MUDGE: We are on the record, 4 A. Mississauga Is, agaln, a suburb, fust west
2 and the tlme Is approximately 8:54, 2 of Toranto.
3 MR, WENDLER: And for the record, 3 Q@. Okay. In Canada?
4 we've all agreed to walve the vidsagrapher 4 A. In Canada, yes.
& Introduction statement, 6 Q, Allright, And Lapologize. 1 should've
6 MS. DREW: Correct. 6 asked you earller! Have you ever glven a deposition?
7 SHABAZ KHAN, M.D., 7 A. No, first time. So that's why I was
& awltness, having been first duly sworn upon oath by 8 seeing how this Is all set up.
98 the court reporter, testifled as follows: a Qa. Allright. If at any point in time I ask
10 [EXAMINATION] 10 you a question that you don't understand what I'm
14 OU S ER: 44 asking, just feel free to tell me, and I'll be happy
12 Q@ Dr, Khan, can you state your full name for 42 to rephrase it for you. Okay?
43° sus, please? 13 A. Sure. Thani you.
14 A, Shabaz All Khan. 14 Q Okay. If you want take a break at any
16 Qa And where do you [lve slr? 418 time, just let me know, and we'll take a break, as
16 A. Toronto, it's basically a suburb called 16 jong as there |s no questions pending.
47 Stoufville. It's north of Toronte. 17 A. Definitely.
18 Q, And you understand we're here to take your 18 Q Okay. Okay. Any questions so far?
419 deposition to ask you some questions about the 49 A. TL tend to nod my head and all Instead of
20 company you work for called Pharma Medica Research -~ 20 «answering. So just fet me know to speak up the
21 A= Yes. 24 answer,
22 Qa. «= Ine.} Is that correct? 22 Q. —- Shae'I} hit you, if you do that.
23 A, Yes. 23 A. ALD right.
24 a. Is it okay if we just refer te that 24 (Whereupon, an off the
6 7
May Reporting Service May Reporting Service
4 company as Pharma Medica for today’s purposes? t record discussion was
2 A. That's perfectly fine. 2 held, which by direction
3 @ If you'd be so kind as to tell us what 3 was not stenagraphically
4 Pharma Medica Is, and what |t daes? 4 reported.)
5 A, Okay, Pharma Medica Is a contract 5 a (BY MR, WENDLER) Okay, Did you do
8 research organization that does clinical trials for 6 anything, Dr. Khan, to prepare for the deposition
7 pharmaceutical companies. So, basically they give us 7 today? Did you read anything?
8 the madication, which would be a generic ora 8 A. i reviewed sore of the pictures, and the
9 reference product. And they do bicavallabllity § videos, and briefly loalc at the -- over-vlewed the
16 studies, So we administer the madication to a 10 SAE report.
41. population that is specific to getting that one, It 44 Q. Reviewed the what?
42. could be a general population, It could be a patient 42 A. The SAERs, serlous adverse event report.
18 population, what Is required for [t based on the type 43 Qa. Anything else?
44 of clinicaf trial ft is. 14 A. No. The general SOPs, and procedures, and
4B And then niost of oux studles are basically 15 all the stuff Is there; right?
48 pharmacokinetic studies, which means that we take the | 16 Q. All right. You also attended, I bellave
17. bload samples to analyze the concentration of the 17 by telephone, the deposition of my cllant,
18 drug In thelr bady, 18 Mr. Wallace; Is that correct?
19 Q, Okay. And where is Pharma Medica 19 A. Na.
20 headquartered? 20 Q. You did not?
21 A. Pharma Medica has the headquarters Is 24 A. Only Dr. Jordan.
22 basically at -- In Mississauga in -- That's our 22 Qa. You attended the deposition of Dr. Jardan
23s corporate office, along with our analytical the Jab. 23 by telephane; correct?
24 Q. Mississauga, where is that? 24 A. Correct.

May Reporilng Service

 

May Reporting Service

 

11/20/2019 08:24{58 AM

Page 5 to & of 129

2. of 47 sheats

 

 
 

Case: 4:7T8-cV-67859-Pre PBoc: #: TOL-+

Fie: 67/23/26

ae hele ee

Page: S of 7S PagelD #: 806

 

 

4 GQ. Allright. Did you bring anything with 4 moved up to my currant position.

2 you, sit, to the deposition purstiant to the 2 Q, And you do not have a medical degree from

3 deposition notice? 3) any U.S, +

4 A. Na. 4 A. Noa

5 a. Allright. Now, have you ever -- 5 GQ -- medical school; do you?

6 Well, strike that, 6 A, Na.

7 How long has Pharma Madica been In 7 GQ. Do you have a medical degree from any

8 business? 8 Canadian medical school?

9 A. ‘'S7, 80 22 years. 9 A. No,
10 Q. Alt right. Can you tell us how that all 10 Q.  Allfight. Now, your medical degree Is
41 came about? What prompted the formation of Pharma 41 from Indla. Ys lt -- What's the difference between
42 Medica? 12 the medical schools In Indla and the United States In
13 A. I jolned Pharma Medica in 2004, So, ft 13 terms of age requirements, and duration?
44 was already up and functional at that time. 14 A. U.S., I think it's around four to six
15 qa. Allright. And when you say you jolned 46 years. In Canada, also, after you finish your grade
16 Pharma Medica in 2004, how did that come about? Were 44 12, you can go and start. However, once you complete
17 thay just looking for someone with your 417 a medicine program in India, for Canada and for the
48 quailfications and you applied, or did you know {8 uU.S., you have to take the qualifying exams. So,
49 someone, or how did this happen? 19 there is one, two, three phases of quallfying exams
20 A. No, II applied. 20 fos both Canada and the U.S, Once you complete the
at Q. = Allright. 21 quallfying examination, you have to do your
22 A. So basically, as far my background, I'ma 22 Internship where you can start up. So, basically you
23 physician from back in Indla. I completed my 23 don’t have to do the whole course again. You just
24 ~=Bachelor of Medicine, Bachelor of Surgery in 2001, 24 «have to do the certification or the qualifying exams.

9 14
May Reporting Service May Reporting Service

41 worked In Indla for a year, moved to Canada on 4 Q. Let me break it down, because my question

2 immigration, Then I started looking for jobs. And I 2 wasn't really clear. In Indla how old do you have to

3 started working with another CRO, Blovall, and -- 3 be to get Into medical school, or Is there an age

4 Q. = Another CRO what? 4 requirement?

5 A. Biovall, Another CRO called Blovall In 6 A. You have to finish your grade 12, which is

6 Toronto at that time. 6 atleast 18 years of age. Yes.

7 Q@. ~—_—- Biovail? 7 @. Allright. So you can go straight from

8 A. Yes. 8 high school Into medical school?

9 Q. — And what Is CRO? 9 A Yes,
10 A Oh, clinical research organization. 40 Q. That's not the same as It ts in the U.S,;
44 Q = Allright. Sorry. And go ahead. 11° fs it?
42 Continue. You started working for the other CRO 42 A. U.S., I think there is a longer program
13 called Blovail? 93 that you have to do.
14 A And at that time, I was a screening 44 a Right,
16 technician. So the responsibilities ware basically 16 A, Maybe six years --
16 collecting blood, doing ECGs, vital signs, and all of 16 Q. Okay.
17 those ones. And it was a contract position only for 17 A +» you do that.
48 three months, So to start it} right? 18 Q@ Okay, And then in Indla how long does
19 But I used to be actively applying at 19 medical school last?
20 other places, hospitals, doing Interviews, other CROs 20 A. It's four and a half, plus one year, So
24 andall. And then among ali of them, I applied at 24 that's five and a half years. But in order to get to
22 Pharma also. And I was called In for an Interview, 22 the medical school, you do have to take an entrance
23 So I went and gave the interview. I was hired as a 23 examination.
24 quality control assaclate. And then from there I 24 Q. ‘In India?

10 12
May Reporting Service May Reporting Servica

 

 

3 of 47 sheets

Page 9 to 12 of 129

14/20/2019 08:24:58 AM

 

 

 
 

Filed: OF/23/20 Page: 4 ef 73 Pagelb # soy

any

 

 

4 A In India, yes, 1 come and stay. And then the supporting departinents
2 Q. Allright, And you said you practiced In 2 along with them, like the kitchen, the admin people,
3. India as a Ilcensed medical dector for how long, one 3 the facilities and all. So all of thasa activities
4 year? 4 take place at the clinic.
§ A. Approximately a yaar. 5 So all the departinents In the clinic,
6 Q = Allright, And during that one year, did 6 baslcally I oversee all the functions, which Includes
7 you draw blood from patients? 7 the clinic staff, tachniclans, the group leader, the
8 A. Yes. Basically doctors do not do much, 8 study coordinators, the screening department, which
9 But yes, we do draw blood and ali. There is cases 9 Is agaln the technicians, screening coordinaters,
10 say where some of the patients request us to do It, 10 managers, recruiters, and the kitchan staff, and
11 and we doit. We do It. 11 cleaning and all.
12 Q@, Did you say dactors do nat do much? 12 a, Allright. And this case is about what
13 A. Not for the blood draws, It's basically 413 transptred at Pharma Medica's St, Charles, Missourl
44 it's the nurses. In Indla It's the nurses, In 44 clinic, You're aware of that; right?
15 Canada and all It's the techniclans who come and do 15 A Yes, sir,
16 Jt, In India It's bastcally nurses, 16 Q, Were you In charge of that at the time
17 Q. All right. 47 these studies were Inittated?
18 A. But doctors, yeah, especially when we area 18 A. So basically I used to oversee beth the
19 interns, we do a lot so that we get the experlence of 19 sites. However, in 2015, mid 'tH almost 2017, I was
20 ~what arterials need to be drawn, what tests nead to 20 more based In Canada. I had a senlor director who
21 be ordered, and we -- The nurses tend to order -- 21 was over here at this site, Louis Co. He used to
22) Like you naed to attand to tha patients; right? You 22 oversee the clinical activittes,
23 need to be with them, And definitely they'll 23 Q@. And who was that?
24 appreciate when you yourself are attending to thama | 24 A. Louls Ca,
13 18
May Reparling Service May Reporilag Service
1 lot more, 4 Q. = Louls Co?
2 Q. Well, how old were you when you came to 2 A. Yeah, Yes,
3 Canada? 3 @, And he's no longer with Pharma Medica; Is
4 A. Youask, It's bean back so far. So I 4 he?
& came ln 2003. So I wHl be -- '76, 775 born, so § A. No. No. No, he's not,
6 five. Around 28, 6 Q. = Alright. Do you know, sir, was the St.
7 Q  Twenty-elght? All right. Back te Pharma 7 Charles Pharma Medica cilnical operatlons governed by
8 Medica «+ 8 the same policles and procedures as the Canadian
9 A. Twenty-seven, 28, 9 Pharma Madica clinic?
16 Q. What is your ttle at Pharma Medica? 10 A. ‘They were very, very Identical.
14 A. Vice-president clinical operations, 44 Q. Okay.
12 Q@ Vice-president clinical operations? 12 A But there are some procedures which are
413 A. Yeah. 13 slightly different because of the local laws from
14 Q. And what does that entail? What are your 44 Missouri, and the U.S. and all. Not much in regards
16 job dutles there? 46 to the clinical activities, but more Hike the human
16 A. So bas!cally I look after our cllnic 46 resources policies, and the narcotics, and all of
17 location. There ase twa locations in Canada. We 17) that stuff.
18 have a clinic iocation, and then we have the head 18 Like, for exampls, in the U.S. or
19 office, or the corporate location. 19 Missouri, you can have the narcotics in the pharmacy,
20 The clinic Jocation basically deals with 20 and then you have the Ilcenses for Schedule I, iI,
21 all the clinical activitles where we have subjects or 21 and TIL
22 volunteers Who come ta participate In the study, So 22 In Canada [t's totally different. It's a
23 we have a screening department. We have a recrulting | 23 qualified person in charge who keeps It separately
24 department, We have the clinics where the subjects 24 and manages It, So those are the silght differences.

44
May Reporilng Service

 

16
May Reparling Service

 

11/20/2019 08:24:56 AM

Page 13 to 16 of 129

4 of 47 sheets

 

 
 

Case: 4:48-cV-84859-PLe bee. # 109-4 Filed: O7/es/20 Page: 5 ef Ys Pagel i: 308

 

 

1 Q@ Okay. The slight differences that you're 4 biomedical lab. Then Mike Panahl, IT think he's a

2 talking about between the Canadian Pharma Medica 2 sllent partner,

3 clinic and the St. Charles, Missouri clinic, would 3 Q. And they all reside In Canada?

4 you agree they have nothing to do with what this 4 AL Yes,

6 lawsult's about, the differences? 5 Q, You don't have a U.S, medical degree;

6 A, Yaah, I agree, 6 correct?

7 Q You agree? 7 A. Correct,

8 A. They should be very, very similar. 8 Q. Do any of the Pharma Medica owners have a

9 Q@, Allright. My client's Mr. lan Wallace, 9 U.S, medical degree?
10 Did you ever meet him, or ever talk to him? 46 A. No, I don't think so. I don't know.
11 A. Ican say yes, Ihave met him, Maybe 44 a. Alt right. So you were telling us eariler
12 during the studies, prior te the 4109 and 3952, 12 with the busIness Pharma Medica Is, and correct me if
13 before that, talked to him; could've spoltan to him 43 I'm wrong, but Pharma Medica works on a contract
14 about any of the study issues, 14 basis with pharmaceutical companies to test and
15 Like I do a [ot of procedures on the side 15 gather data for testing pharmaceuticals that the
16 myself, too, like asking questions, consent, and 16 pharmaceutical companies want to try to market at
17 these things and all, So In the course of the study, 17 some polnt. Is that a falr summary?
18 yes, I would have spoken. 18 A. =‘ They do a comparative bioavailability
19 Q. Allright. Let me ask you this: Bo you 19 study, which shows that the generic and the reference
20 have an Independent recoliection of Mr. Wallace? If 20 product -- The reference product's already marketed
21 he walked In the door today, would you knew him? 21 and approved by a similar --
22 A. Yes, I think T should be able to. 22 G. I'm sorry. Can you repeat?
23 Q. Okay. Do you have an Independent 23 A. So we do a bioavallability comparative
24 recallection of anything Mr. Wallace said to you, or 24 studies. So where you compare a ganeric one, a drug

17 19
May Reporiing Service May Reporting Service

1 to anyone else -- 1 product, with a refarance product, which is already

2 A. No, 2 epproved and marketed,

3 QQ. — -- that you heard? 3 QQ. Okay,

4 A. No, I can't. 4 A. In that way.

§ Q, Do you have an independent recollectlon of 5 Q. Alf right, So, If you take a

6 anything you sald to Mr. Wallace? 6 pharmaceutical drug that's already an the market with

7 A. No, 7 abrand name, your campany does the testing of the

& Q.— Albelght, And back to Pharma Medica, who 8 generic equivalent?

9 else -- 9 A Both of them,
10 Strike that. 10 Q. Both?
44 Are you a part owner of Pharma Medica? 14 A. So, we don't do any placebo trials. So,
12 A. No. 12 when we have a population of subjects, for example,
13 Q@ Okay. You are just an employee? 13 in 4109 they were receiving a drug product, which is
14 A. Yes. 14 atest product, the one that is generic, and they are
15 Q Are you an officer or director of Pharma 16 receiving the other one that's a reference product
16 Medica? 146 already fn the market. So half of them will get the
17 A. I'm the vice-presidant. So »- 47 test, Half of them will get the reference. And in
18 Q Se, yes, you are? 48 the next period, they will switch over, This isa
19 A, Okay, 49 standard bioavailability comparative studies. Some
20 Q. Allright. Who actually owns Pharma 20 «of them could be paraliel, which thay only get half
27 Medica? I realize It's a corporation, But who are 21. and half.
22 the shareholders? 22 But where we compare over here the
23 A, iknow our president and CEO, Latifa 28 ~=soncentration level of the drug are similar or not to
24 Yamlahi, and Mohammed Bouhajtb, who fs also VP of =| 24 the ones [In the reference one,

18
May Reporting Service

 

20
May Raporling Service

 

5 af 47 sheets

Page 17 to 20 of 129

14/20/2019 08:24:58 AM

 

 
 

oLAansz

DOG: #

£O?-4 Filed: 67/23/20

Page: 6 of 7S Pageid #: 809

 

 

i a Okay, And you sald that Pharma Medica has 4 a. Allright, And I think you sald, correct
2 a facility currently, a clinical factlity in Canada, 2 me lf I'm wrong, you stened In on Pr. Jordan's
3 and headquarters In Canada, Does Pharma Medica have 3 deposition testimony; correct?
4 any locations In the Untted States currently? 4 A. Correct,
6 A. We had a site, which Is not operational § Q. ‘Is there anything that Dr, Jordan sald fn
6 anymore, In St. Charles. The slte was closed. So 6 her deposition testimony that you think fs Incorrect?
7 right now only the facility is there, the buffding Is 7 A, No.
8 there, a Q. Did you have a chance to read
9 Q. Only what? 9 Mr, Wallace's deposition testimony?
10 A. Only the building Is there, There's no 40 A. L think I read it long back, but I don't
11. operations over there. 11 recall much.
42 Q Does Pharma Medica own that bullding? 12 Q. Okay. As you sit here today, Is there
13 A =6Yes, 43 anything that you can remember in reading
44 Q Allright. So, there are no Pharma ~- 44 Mr, Wallace's deposition testimony that you think Is
416 Strike that. 15 Incorrect?
16 There are no Pharma Medica clinical 46 A. Can you go through It?
17 facilities In operation In the United States 17 QQ. _ I don't think we have that much time, But
18 currently; [s that correct? 18 as you sit here today, ts there anything he sald that
18 A, Carrect, 19 you can recall was --
20 a. Okay, 1 think that covers all the Pharma 20 A. X think there was a comment about -- I
21 Medica questions I had for you about the company. 21. don't know whether it was Mr. Wallace or his brother,
22 So jet me ask you this: In this 22 about reusing needles, That has never happened at
23 particular case, do you have any opinions that relate 23 Pharma Medica, used needles.
24 =‘ to this lawsuit? 24 And drawing blood tn the dark and all.
21 a3
May Reporting Service May Reporting Service
4 A. Iden't know about -- What do you mean by 4 That never happens, Wea don't do that.
2 opinions? a And what else? Staff don't know what
3 Qa, Well, do you have -~ Distinguished frarn a 3 they're dolng? Interns don't know what they're
4 fact. For Instance, you know Pharma Medica tested 4 doling? No, that's not correct,
& Mr, Wallace, That was a fact, Do you have any § Q, Okay. Anything alse that Mr. Ian Wallace,
6 opinions about any sources for his contractlon of 6 or his brother, Cody Wallace, sald In thelr
7 Hepatitls, or do you have any opinions about the 7 depositions that you think is wrong?
8 operations, or the procedures? Do you have any 8 A. I didn’t prepare by the depositions.
9 opinions at all relative to this case? 9 Reusing using needia sticks, that doesn't happen.
40 A. Iwould say no, For us, {t's basically 40 Drawing blood, chaos and ali. There Is not chaos.
141. what Is the source documentation, and the pracedures,|11. We are very well organized with the -- what you
12. and the practices. 42 call» our procaduras, especially blood sample
43 Qa. I'msorry. After you sald no ++ 13 collection, processing of blood samples. Our
14 A.  Idon't have any speciflo opinions on any 14 documentation Is very clear and organized.
16 of this portions, 15 Now, we always have a backup. Like, if --
46 Qa. Well ~~ 46 We're dealing with human beings. Things can change,
17 A. I can relate, and let you know the details 17 and all this stuff. So we always make sure that we
18 on the procedures and the practice, what was done, 18 have extra staff on hand to encounter any Isstes that
19 and whatever is documanted bastcally. 19 can happen. Like, for example, a sampiing
20 Q. — Alfght, Do you know Dr, Heather 20 difficulty, Or If someone fs not feeling well, we
21 Jordan? 24 Have medics on-site. We have quality control on-site
22 A. Yes, She's -- She was our principal 22 to make sure the procedures are belng done correctly,
23° «Investigator at St, Louls ~- at the St, Charles 23° «to make sure the documentation is being done
24 = Jocation, 24 «correctly, and in a timely manner.

22
May Reporllag Service

 

24
May Reporting Service

 

11/20/2019 08:24:59 AM

Page 214 to 24 of 129

6 of 47 sheats

 

 
 

Fie

cS

ad: 07/23/20 Page: 7 of 73 PagelD #: 810

 

 

 

{ Yeah, So XI don't think we are not 1 considering this sterile? How long is It going ta
2 organized, We are very, very well organized, as much| 2. stay? No. Evan if it's one second, discard ft
8 as we car be, anyone can be, 3 immediately,
4 @ Allright, Is there anything else that 4 Q. Okay, And you understand that the reason
8B Mr, tan Wallace said In his deposition, or that his 6 those rules exist fs for the safety of the people who
6 brather, Cody Wallace, sald in his deposttlon that 6 might get stuck with the needles; carrect?
7 you think ts Incorrect, Dr. Khan? 7 A. -It's -- Yes. It's the safaty of the
8 A. Of all the things I can recall, these are & subjects who are volunteers, and of our staff, toc.
§ the things that stand cut, Now, definitely, If you § Q. Okay. And the staff, as weil?
40 want me to read through the one, then I car go 10 A. Yes,
41 through it, and I can say more. 44 Q. ‘That's a good polnt.
12 Q@ Neo. I just want to know the ones that you 12 And the partlelpants In the Pharma Medica
943 can think of as you sit here today? 43 studies, participants like Mr. Wallace, they have to
14 A. These are the ones thing I can think of, 14 go through a screening process before they can become
16 these are the ones. 18 a participant In the study; Is that correct?
16 Q. Ail right, And i guess I should've asked 16 A. Correct. Yes. They have to go through a
17 the question earller. You sald that you read Ian 17 recruiting questionnaire, a screening process, which
18 Wallace's deposition. I'm assuming you also read 48 Includes a medical history questionnaire, madical
49 Cody Wallace's deposition -- 4% conditions, any allergles, and all those details,
20 A.  Idid. 2a Q@ Uh-huh.
21 Qs -» based on your answers; correct? 21 A. Along with a physical examination, blood
22 A.) Yeah. 22 tests, vital signs, and all, ECGs and everything. So
23 Q@ Okay, Did you get a chance to read the 23° whatever general we can encompass, It's done.
24 depositian of Dr. Jordan? 24 Q Allright. And Ifa patient --
26 27
May Reporting Service May Reporiing Service
q A, No, I did not. 1 Strike that. Strike that.
2 Q. Okay. You Indicated that Pharma Medica 2 If an applicant or participant like
3 does not reuse needles? 3 Mr. Wallace going through the screening process te
4 A. Wedo not. They are discarded 4 get Into one of the studies tests positive for
6 immediately, & Hepatitis C, what happens?
6 a. Yeah, And the reason =~ 6 A. ‘So, the procedure Is basically [f anyone
7 A It's not just a reused needle. Even if 7 tests positive for any of the Infectious conditlons,
8 the cap comes off, right, accidentally. If a staff 8 or of the infectious communicable disease, we are
8 takes off a cap, and they don't use it, It still goas 9 obligated to Inform. First and foremest, Inform the
40 Inthe blohazard. It's not left open, 10 volunteer itself, saying regard these results ~-
4141 Q@ And you understand that the reason you 41 Q. Inform who, sir?
12 don't want to reuse needles, or you don't want 6 use 42 A. The volunteer himself, or the subject.
13 aneadie if the cap came off, because there's a 43 Q, Okay,
#4 potentlal health hazard there. Someone could became 44 A. We use it replaceable, volunteer or
45 Infected with a blood-borne pathogen; am I right? 416 subject, We don't use patient because very few
16 A. It's «- Universal precautions dictate 46 trials are under patiants, They're healthy
47 that, first and foremost, you take all the 17 individuals; right? So, we either use volunteer or
18 precautions possible; right. 18 subjects.
19 Qa. And that's one of them: right? 19 Q Okay,
20 A. Yeah, You do not reuse a needle, No 20 A. Volunteer sounds better,
214° matter what, you don't, Beat it, you discard it, 214 And we Inform tham, first and foremost,
22 You do not keep it open, not just for blood-borne _ 22 saying, 'This Is the report that we got. This is
23 pathogen. You den't know if the needle is going to 23° what our doctor has evaluated, and this Is what our
24 be sitting open over there. How long am I 24 doctor's suggestion is.’
26 28
May Reporling Service May Reporting Service

 

7 of 47 sheets

Page 25 to 28 af 129

11/20/2019 08:24:58 AM

 

 
 

 

 

Case: 4:48-cV-O1859-PLE Doo. 69-4 Filed: 07/23/20 Page: 6 of 73 Pagel # Siri
1 Alsa, as far the requirement, we are 1 So definitely you will be able to see something aise
2 supposed to Inform the local authoritles, 2 with others, too; right?
3 Q. And when you say blood-borne pathogen, 3 Q. Okay, Back to my question, though, Wa
4 that includes Hepatitis C; correct? 4 know by the time of Eha second study that Is af Issue
6 Ae Blood-borne conditions are Infactlous or 6 In this case, and that Is the study --
6 communicable diseases basically. So anything like 6 A. 41098,
7 Hepatitis, HIV, tuberculesis, or anything lice that 7 Q 4109, correct. We know by the tlme of
8 woulkl come through, we have to inform them, 8 that second study that Mr. Wallace could not have had
9 a Allright. So Ifa partlelpant -- lm 9 Hepatitis C when he tested for the first study, when
10 sorry, You said volunteer, or -~ 10 you screened for the first study; am I correct?
441 A. Volunteer, yeah, Participant, volunteer, 14 MS, DREW: Object to the form,
12 It's subject, these three. 12 a. {BY MR, WENDLER) Because the Inctibatlon
13 Q Subject gats through the screening 13  pariod had already expired, and he was negative; am I
14 process, dogs that necessarlly mean the subject does 14 right?
15 not have Hepatltls C? 16 MR, MCBREARTY: I'll object to the
16 A. = Again, Hepatitis C, HIV, and all of these 16 form of the question; assumes facts nat In avidence;
47 conditions, they all have, as for my general 17 assumes -- and also calls for an expert conclusion,
48 tnowledge, have a window pertod; right? Immediately |18 which may be beyond the scope of thls witness's
19 after getting Infection or something, you do not get 19 education and training,
20 a positive result Immediately. Unless you do a vast 20 MS, DREW: Jolin.
21. majority of tests and all, you don't. There's a 21 You can answer.
22 window perlod, and the window perlod varies. It's 22 A. Quick thing: I don't remember the dates
23 also known as Incubation perlied, Tt can vary 23 =«Oof the previous study also. And when wera the
24 anywhere between two to elght weeks. 24 screening dona for the study? When were the labs
28 31
May Reporling Service May Reporiing Service
4 So If the particlpant was tested in that 1 done? Again, the Incubation period could be there.
2 duration of time, in between that window perlod, they | 2 So I cannot comment on that.
3 will, or they will most probably not test positive. 3 a. (BY MR. WENDLER) Okay. Well, regardless,
4 Qa. Allright. So [t's possible that one of 4 you sald the Incubatlon period Is anywhere from two
& the applicants to one of the studies went through the § to elght weaks; am I right?
6 screening process, and tested negative for Hepatitis? 6 A. Yeah. Thare are some scholars says two to
7 A. (Witness nedding head.) 7 10 weeks also.
8 Q But ft was In the Incubation perlod, and a Qa. All right.
9 the study, the participant actually had the Hapatitis 9 A. Some say four to six weelcs also. It's
10 virus in hls blood, but it just was not In large 10 varied. ‘
47 enough quantity to be measurable or readable; is that 14 QQ. SoMr. Wallace, on January 1 tests
12 correct? 12 negative for Hepatitis C, and 10 weeks go by, and
13 A. It could be, but a lot of our subjects 43° he’s stl] negative for Hepatitis C. We know that as
44 come back regularly. 14 of January i he did not have Hepatitis C; am
16 Qa Yes. 18  carrect?
16 A. Soilf they came back afterwards, they 16 MR. MCBREARTY: Gbject to the form.
17 would have bean tested positive. And again -- 17 MS. DREW: Object to the form of the
18 Qa Yes, 18 question; inisstates the evidence,
18 A. -wedo not -- It's not only the specific 19 Go ahead, You can answer,
20 «test for, as In the case of Mr. Ian Wallace; right? 20 A. You can't say, Human belngs are
21 «At the end of the study, which was approximately 21. different. Some might manifest in a week, two weaks,
22 «three to four weeks, maybe five weeks after hls 22 20 days. There's always exceptions,
23 screening appointment, we did a post-study labs In 23 a, (BY MR, WENOLER} Okay.
24 which we found the Ilver enzymes were high; right? 24 A. = You know that our body could be a full
340 32
May Reporling Serntce May Reporting Service

 

 

1/20/2019 06:24:58 AM

Page 29 to 32 of 129

B of 47 sheets

 

 
 

Casé 4'18-év-01859-PLC Doc. # LO1-L File: 07/23/20 Page: 9 of 73 PageiD # 8t2

 

 

4 inverse also, Your heart, Instead of balng on the 1 ali those?

2 left side, could be right also, 2 A.  Weonly tested a spacific one, Hepatitis

a a. Albright, 3 antibody test,

4 A. Everyone Is different. 4 a Okay. And he was negative for that;

5 Q. ~~ Wail, fet me ask {t this way. & correct?

6 A, And you cannet draw a specific conclusion 6 A, On the test, yas,

7) ile, 'Oh, January Latis elght weeks. Okay. You 7 Q. Okay. Now, earlier you told us, Dr. Khan,

8 were clean on that.’ You car's. @ that Pharma Medica does not draw blood In the dark.

9 Q Okay. Well, you told me earller that It § And you disagreed with Mr, Wallace's testlmony, or
10 was two to elght weeks for the Incubation perlad, 410 Als brother's testimony to that effect, Is there
41 Then you sald =» 411. soma reason you would not want to draw blood In the
{2 A, Yes. 42 dark?

43 Q@  --- some scholars say up to 10 weeks? 13 A. Firat and foremost, our procedures are
14 A. Yeah. Some say four to 10 weelts, four to 14 very, very standard and strict, We have to ensure
46 six weeks, It vailes. 16 that we take the correct sample from the correct
16 Q. What's the maxlmum? 16 person at the correct time. Now, over all of these
17 A. Ihave no idea. 17 things, these are SOPs. The first priority Is always
18 @. The longest Incubatlon period? You don't 186 subject safety, which Is the volunteer, participant
19 know? 19 safety, and the staff safety, too, Handiing In the
20 A. No, I don't know that answer, 200s «dark, you cannot ensure safety.
21 Qa. Okay. All right 24 Q It's not a safe thing to do; Is ft?
22 Well, do you have any indication, sir, /n 22 A. = Yeah. So It Js never done tn the dark.
23 your mind that Mr, Wallace did have Hepatitis C 23° We Instruct -- We do have studies where the blood
24 ~=before the 4109 study? 24 draws are done In the night. So we turn on the

33 35

May Reporting Service May Reporting Service

4 A As for -- 4 ilghts. Like, for example, the last blood draw could

2 MS. DREW: Object to the form af the 2 be at 11:00, then could be a bload draw at two

$ question; calls for a legal conclusion, and expert 3 o'clock In tha morning.

4 opinion, 4 Qu Okay.

5 Strike that, 5 A, So we turn on the lights In the clinic

6 Object to the form of the question; 6 area where the bioods are drawn. And then 15 minutes

7 calis for expert opinion beyond the scope of this 7 before, wa go wake up the volunteers or the

8 witness's disclosure, and education, and training. 8 participants saying, 'Your blood draw is starting.’

9 Subject to that, you can go ahead 9 We don't wake up all of them. We wake up
10 and answer, if you know, Doctor. {10 the onas that are at that time. Like, for example,
11 MR. MCBREARTY: Join. 14 the B group and all, and say, 'Your blood draw is
12 A. What was the questlon? Sorry, 12 starting. Please make sure you come in, Have a seat
413 MR, WENDLER: Pll Just have the 13 atleast afew minutes before your blood draw.'

44 court reporter read it back for us so we don't have 14 And then itis conducted exactly In the
15 to repeat the objections, 15 full light with the staff supervision with all the

16 A. Oh, ckay. Sorry. 46 universal precautions as with all tie blood draws, ba
17 (Whereupon, the requested 17 Itnight or day.

18 portion of the record was 18 Q. Were you actually at the Pharma Medica St,
19 read back by the court 19 Charles facility during the blood draws that were the

20 reporter.) 20 subject of the studies that we're here about today?

21 A.  Lecannet comment. I don't know. Because 21 Were you actually present when those blood draws were
22 basically what all teste we did, there was nothing on 22 --

23 it 23 A. No, I was not present for both of these
24 Q (BY MR, WENDLER) He tested negative for 24 studies,

34
May Reporting Service

 

38
May Reporling Service

 

9 of 47 sheats

Page 33 to 36 of 129

11/20/2019 08324:58 AM

 

 
 

Filee: 07/25/20 Page: 20 of YS PagelD #: 813

 

 

 

 

4 Q Okay, Now, you said that the blood should 7 volunteer, they'll withdraw the neadla immediately,

2 not be drawn in the dark. Is {t also correct that 2 If it's noted they're not feeling well.

3 the blood should not be drawn from a pattent who Is 3 GQ Okay. And that's the rules, that's the

4° sleeping, or from a study participant who Is 4 procedures, that's the protocoj that the employees at

6 sleeping? 5 Pharma Medica at the St, Charies facllity were

é A. So, What we do Is we Inform the @ supposed to follow; correct?

7 participants that this drag could cause slaapiness, 7 A. WII follow, yes.

8 ‘You could be sleepy by this drug.' Now, certain § Q. = And that was for the safety of the

§ medications where they could be sleepy, or if there § particlpants, as well as the staff; correct?
{0 coutd be any possible potantial side effacts, Hla 10 A. Yes,
41 your bload pressure could fail down because it's a 11 Q@. All right, Now, let me ask you this: If
12 blood-pressure lowerlng drugs and all, we conduct 12 you found aut that one of the employees of Pharma
13. them on hospital beds, or where the subjacts ara on 13 Medica had violated one of those rules, one of those
14 the beds, and all the stuff, And the staff goes to 14 safety rules, and was reusing a needle on two
16 them, and collects the sample, 16 participants, what would the ramifications be?
6 Now, we do give them a schedule of ali the | 16 A. = This has not happened. Like at least in
47 time points the blood samples are going to ba 17. the years I have been there, I have never heard about
18 collected, For example, you are told, ‘Your sample 48 It, And what I'va heard, nothing has happened tke
49 is golng to be at every hour from seven o'clock In 19 that before,
20) the morning until 3:00, and then every two hours.' 20 If anyone risks the safety of the subject,
21 So you know exactly where the time Is, 21 or Integrity of study data In Phatrina Medica, we have
22 And at the time of blood sample 22 a code of conduct, and according to which the
23° «collection, the staff will wake tham up ~« 23 «amployee will be immediately terminated.
24 Q@ Okay. 24 Q@. So if an employee Is caught reusing a

37 39
May Reporting Service May Reporilng Service

4 A. ~™ saying, 'Sir, 1am going to be 4 needle on two patients, whether it's Intentlonally or

2 collecting your sampie, Let me know If you're okay.' 2 by accident, if they're caught doing that, they're

3 Q. The staff ls supposed to wake the 3 fired tmmediately; |s that correct?

4 participant up at the time of the blood draw; 4 A. If they are, yes.

6 correct? 5 Q. Albright. How about If an employee at

6 A, Wake the participant up, and get an 6 Pharma Medica is caught drawing blood In the dark, Is

7 acknowledgement meaning saying, "Yes. Go ahead.’ 7 that also In violation of the code -- What did you

8 Q. Okay. 8 say, the code of ethics, or the code of conduct?

9 A. Now, sometimes they are sieapy, They'll 9 A. Flther.
10 say, 'Yeah, Go ahead,' So -- But staff will get 10 Qa I'm sorry?
441 that from them, verify the arm band, verify the time, | 11 A. There is no exception. They will be
12 verify the Information, everything on the tubes and 12 terminated.
13 all, and then collect the sample, 43 Q. So If one of the Pharma Medica employees
14 Q Okay, Now, Is lt prohibited that If the 14 that's drawing blood does It in the dark, and gets
15 participant says, ‘Yes, Go ahead,’ when he or she Is 15 caught doing that --
16 woken up, Is It prohlblted for the phlebotomist, or 16 A. That has +
17 the employee of Pharma Medica to proceed with drawing 17 &  -- that person ts fired, as well: right?
18 the blood, !f the participant falls back asleep? 18 A. They're -- Again, this has not happened,
19 A. No. if they give the consent and say yes, 48 That's what I'm trying to say. If in case they do
20) it will be within the same minute, or the minute 20) anything like that where they are risking the
21 prior, 21 subject's safety, and the staff safaty also, they're
22 Qa, Ail right. 22 «violating our code of conduct,
23 A, But at that time, if the staff notices 23 QQ Okay. And you say this has not happened,
24 something is happening te the subject or the 24 ~=That's based on Information relayed to you since you

38 40
May Reporting Service May Reporting Service

£1/20/2019 00:24:58 AM Page 37 to 40 of 129 10 of 47 sheets

 

 
 

Case: 4:78-cv-0O1859-PLE Doc, # 104-4

Filed: 07/23/20 Page: 14 of 73 Pagelb # 814

 

 

 

1 were not there; correct? 4 St. Charles facility when Dr. Jordan was there, was
2 A. = Yes, 2 she the senior Jeader on-site?
3 Q. Tf ane of your employees at the St, d A, The coordinators will be there, The study
4 Charles factlity learns about another employee 4 coordinators were In charge, along with the group
& violating one of thase safely rujes, and Is using a 6 leaders. And they will ensure that this Information
6 needle on two patients, Is that ernployee supposed to 6 Is passed on to Dr, Jordan, myself, Louls Co, and all
7 report that to someone, If they learn that some other 7 of that stuff, along with HR.
8 employee's doing this? 8 Q.—- But the chaln of command fs that they're
9 A. So, at every tima we conduct a blood f supposed to report ft to the study coordinator, who
40 sample collection, there Is always two staff who is 40 then reports It te Dr, Jordan --
14. doing it. 11 A. So--
12 QQ. Uh-huh. 12 @ + and then she reports Ik to you? Is
13 A. Gkay. Along with that, we always have 13 that how it works?
14 supervisor on site. 14 A. No, So basicaliy what happens Is the
45 Q@ Okay, 48 technicians and the group ieaders, they will report
16 A. Which is a flow leader, or the group 46 to the supervisor, But they always include myseif,
47 leader we call it, that is there to supervise, In 417. Louls Co, And I think, at that time, it was more of
48 case the group leader or supervisor is not there, 18 Louls Co because I was not there on-site. Louis Co
49 there is always a senior person, which would be a 49 and Dr. Jordan will be Informed in paddle all the
20 quality control associate, or a study coordinator, or {20 time.
24 a medic always praesent, 21 Q, How are you notifled since you weren't
22 Q. Uh-huh, 22 there? Would you get an e-mail? Would you get --
2a A. They will ensure that, God forbid, evan 23 A. Ywould get an e-mail ff any Issues like
24 before the staff does It, they will ensure they're 24 that happened, definitely, I will get a phone call.
41 . 43
May Reporting Service May Reporting Service
4 doing all the steps accordingly, For example, making | 1 Q = Okay,
2 sure you're changing the gloves. As soon as you 2 A. Definitely.
3 coHect the sample, you'ra discarding the needle off. 3 Q. Now, let me ask you this: If one of the
4 You're pulling the tube off, So it's not that thay 4 employees learns that another employee's violating
5 will walt until jt's happened to report to us, they 6 one of these safety rules, and Is reuslng the
6 will stop it prior to happening. 6 needlas, or drawing blood In the dark, can that
7 Q. Allright. Well, [at's assume that one of 7 ampioyee be fired for not relaying that Information
8 the employees learns from another employee that a 8 Jn the chain of command like you just described?
9 third employee broke the rule, and was using a needle 8 A. That employee, first and foremost, if
10 on two patlents, on two participants, Is that 40 anything lke that, even if rumors come of It --
41 employee supposed to report that to someone ~~ 11 Q Yes.
12 A. = Yes. 12 A. = dike talking gossip, it will be
13 q. _--- to Dr, Jordan, or you, or someone else? 13 Investigated totally.
14 A. They have to report Immediately. 14 Q, That's not the question, though.
15 Q. To whom? 16 Can the employee who learns of this
16 A. = To the senlor person that's on-site, So 16 information, can that employee be fired by nat
17 If it's a group leader, If it's a coordinator, or if 17 relaying the Information to the supervisor, or the
48 it's me or Or. Jordan, they have to be reported to 18 study coordinator, or the chain of command like you
18 every one. 19 dascrlbed it a few minutes ago?
20 Q@. So the senior leader on-site would be the 20 A. So again, we have to investigate, And
24 person that these reports are supposed to be relayed 21 ‘then basically we have to Jook into with HR saying
22 to-- 22 'How sertous Is this one? Did the empioyas
23 A. Yes. 23 Intentionally try to withhold information, or was
24 Q. ~~ correct? And at any given time at the 24 missed, or was not informed properly?’ Than
42 44
May Reporing Service May Reporling Service

 

AL of 47 sheets

Page 4i te 44 of 129

41/20/2019 08324158 AM

 

 
 

 

 

Case: 4i6-eV-1859-PLeE Bee. # 109-4 Filea: O¢/2e/20 Page: 12 of 7s PagelD # 829
1 evaluate, But if it's Intentional, yas, they will be 1 MS, DREW: Yeah.
2 tarminated. 2 Qa. (BY MR. WENDLER) In Missourl?
3 Q. All right, So If an employee 3 A Yas,
4 lntentlonally withholds that information, that 4 Q. And what was the subject of that case?
& employee can be flred? 5 A. I think It was an accidental fall, The
6 A (Witness nodding head.) & case went on, and it was dismissed; right?
7 Q@ Correct? 7 MS. DREW: Yeah.
8 A Yes. 8 A, Dismissed,
9 a Allright. You mentioned something 9 MS. DREW: Dismissed with prejudice.
10 eariler that the needles are never left exposed with 10 Andrew Walker,
11. the cap off: right? 41 MR, WENDLER: Walker?
12 A, (Witness nodding head.) A2 MS, DREW: Filed in St, Charles
13 MS. DREW: You need to answer yes, 13 County,
14 A. Oh, yes. Sorry. Yes. Sorry. 414 MR. WENDLER: St, Charles County?
15 Q@  {(BYMR, WENDLER) And why is that? 16 MS, DREW: Yes.
16 A. = As I said, it's not safe to laave them 16 a. (BY MR, WENDLER) Did you testify in that
17 open. They could have aceldental finger-prick 17 case, sir?
18 Injury, not just for the subject, even for the staff. 18 A. No, I was hot «~ I did not,
19 Thay might try te handle It to move It, and all that. 19 Q@. Allright.
20 So, don't. So If you have removed the cap, and then 20 MS, DREW: Plaintiff was pro se, and
21 your're net using the needle, put the safety cap on, 24 It was dismissed by the court.
22 and discard It Inmadlately. 22 MR, WENDLER: I'm assuming by that,
23 @. Okay. Are the Pharma Medica employees, 23° you defended?
24 are they also screened for blood-borne pathogens 24 MS, DREW: I defendad it, and there
45 47
May Rapering Service May Reperting Service
1 before hirtng? 1 was no payment,
2 A. Na, I don't think it's allowed under 2 Qa (BY MR, WENDLER) Dr, Khan, although you
3 Missourl laws, or something like that. 3. are a medical doctor flcensed In India?
4 Qa Okay, 4 A. - Yeah.
5 A. They're not screanad for any of these 6 @ You understand that thera was no
6 conditions. 6 physiclan-pattent relationship betwean you and
7 a Now, the St, Charles Pharma Madica office, 7 Mr, Wallace: am f correct?
8 the clinical office that we're here about today, I 8 A. = Yeah, I know.
9 understand that office closed down for business 3 Qa Am I correct?
10 approximately January of 2019; does that sound right? 40 A. You're correct, sir.
44 A. Correct. Yas. 44 Qs All right. You told me earlier that you
12 QQ. Why did that facility close? 12 have probably spoken to Mr. Wallace, but you don't
413 A. = I would say It was a business decision, 413 have any Independent recollection of that. How Is it
14 ilke amount of business, and what we had to manage 44 that you knew you've spoken with him?
15 both the sites. So It was basically a management, 415 A. IK do meet a Jot of volunteers oF subjects
16  senlor management dectsion to close our Pharma Medica] 46 in the clinic. J spend a lot of my time in the
17 location. 47 clinic with them, with the subjects, addressing any
18 Gg. So tt was attributable only to just the 18 of their quastions, or things that they have. Also
19° toss of business? 19 ansuring with the staff being prasent to show what
20 A Yes, the business. 20 the procedures they are conducting are according or
24 G Okay. Has Pharma Medica ever been sued 21 not.
22 before, to your knowledge? 22 a, AW right,
23 A. I think there was a case prior, 2015 or 23 A. So I spend a lot of time. So there could
24 «something itke that. Yeah. 24 have bean Instances, I speak to a lot of subjacts, a
46 48
May Raporling Service May Reporting Service

 

 

11/20/2019 0824158 AM

Page 45 to 48 of 129

12 of 47 sheets

 

 
 

Case: 4:16-cy-O1859-Pre

Doc. # 204-1 Filed: 07/23/20 Page: 13 of 73 Pagelb #: 816

 

 

1 lot of them, 4 Q. Okay,
2 Q. At some polnt In time you learned, before 2 A. Only when we got fhe labs and all.
3 this lawsuit was flled, correct me If I'm wrong, that 3 Q Allright. And that would've been within
4 Mr. Wallace had been diagnosed with Hepatitis C; am I 4 a week or so of hlm being In Anderson Hospital?
& correct? 5 A. don't know. I have to check the dates
6 A Correct, Yes. 6 exactly.
7 Q@. All right. When did you learn of that In 7 Q. Well, let me ask It this way: After you
8 relation to the actual dlagnosis? 8 jearned Mr. Wallace had bean diagnosed with Hepatitis
8 A. think ft was In between. Most probably, 9 C, after the positive lab results carne back, did you
40 I would say, around the time that he was admitted in |10 make any attempt to reach out to Mr. Wallace and talk
41. the hospltal, and he was hospitalized. Around that 44 to him?
12 time, I would say. 12 A. We.
13 @. That's the Anderson Hospital in Maryville, 43 Q. Okay. Why note
14 Ifinols you're talking aboul? 44 A. = Well, our staff at the site was already
15 A. Somewhere In Iilinols, yes. Maryville, 46 following up with Mr. Wallace, And Louis Co, the
16 Anderson, yeah. 16 study coordinators were already following up with
17 Q. ‘So you learned about his -- 17, shim. And had Dr, -- Dr, Jordan had gone and saen
18 A. Around that duration of time. 18 him, and visited, So I sald that was sufficient. I
19 Q@ All right. You learned about his 19 don't want to be ~ That's too much, if more pecpla
20 Hepatitis diagnosis around the same time ~~ 20) do It} right?
24 A. Yeah, 21 Q. Alb right, So --
22 Q. ~~ that he was In Anderson Hospital In 22 A. Tthink that was sufficient.
23 Maryville, Illlnots? 23 @. = And how did you learn that Dr, Jordan went
a4 A. Basically 1 was informed. I was aware of 24 to Anderson Hospital?
49 51
May Reporiing Service May Reporting Service
1 that, Z was not informad when his Initial labs were 4 AW I think Louts Co had informed me over the
2 done saying they were slightly off and all, We asked 2 phone,
3 for repeat. No, they don't. However, when anyone is | 3 Q. Okay. Did Mr, Co tell you that he went to
4 hospitalized and all -- 4 the hospital also?
§ Q Uh-huh, 5 A. Yeah, I think ha mentionad both of them
6 A. ~ they will let me know. @ had gone, or he had driven Dr, Jordan, or something
7 GQ. Okay. 7 like that, yeah.
g A, I think the Hepatitis diagnosis came in 8 Q@. Okay. But this was after the fact, after
9 afterwards, after he was hospitalized. When hacame| 9 the hospital visit that --
10 back, discharged, then he came back to the clinic, 10 A, Yes.
41. did the repeat tests at that time, So, I was 11 Q, «» you were nallfied; correct?
12. Informed about him being hospitalized, and the 12 A. Correct, Yeah.
13 diagnosis of the Hepatitis C came in afterwards, 43 Q. Okay, Let me switch gears a lItthe bit
14 @. All right. Well, i'm trying to pinpoint, 44 now. Iam going to hand you what we will mark as
18 as closely as we can, the tlme frame that you learned 46 Exhibit No, i, Let's just stark with the 4109 study.
16 of the dlagnosls, or the potential dlagnosls? 416 A, Okay.
17 A. Yes, 17 (Whereupon, Plaintlff's
48 Q. Was It while Mr. Wallace was In Anderson 48 Exhibit No, 1 was marked
19 Hospital that tt was reported to you? 19 for Identification by Mr.
20 A, That he has Hepatitis? 20 Wendler.}
24 Q. Yes, 24 Q. (BY MR, WENDLER) Are you famillar with
22 A. That was after, 22 this document, sir?
23 Q. Jt was after? 23 A. Yeah, this is the study protocol, Sorry,
a4 A. = Yeah. 24 Q. Yes. And this Is for the study for the
50 62
May Reporting Service May Reporting Service

 

 

13 of 47 sheets

Page 49 to 52 of 129

11/20/2019 08:24358 AM

 

 
 

 

 

CASA: 4:48-CV-O4858-PLE Bee. 104-4 Filed: 67/09/00 Bae: 14 oF 9S Pagel # 849’
1 Roxane Laboratories product; correct? 1 A, Psetdeo ~~
2 A, Correct. 2 Q.  -- protocol 3952, bearlng Bates number
3 QQ. Did you have any hand In drafting this? 3 168.
4 What do you calf this, a protocol, or 4 contract? 4 MR, MCBREARTY: Thank you,
5 What do you calf this? 6 @. (BY MR, WENDLER) Are you farniliar with
6 A. This one is the protecol, This fs the 6 Exhibit No, 27
7 study pretoco! that we conduct the study accordingly | 7 A. Yaah. I had reviewed this protocol
8 with. Now -- 8 earlier, I'd gone through it.
8 Q, Did you have any hand in drafting this 9 Qa Okay. All right. And with regard to
1@ document, Exhibit No. 1? 10 Exhibit No. 2, that's the study --
VW A. Y would say no. 41 A. «3952,
42 Q. Who drafted |t, do you know? 12 Q, ~~ for the Tris Pharma ~~
13 A. Sa, basically ~~ 13 Ao Correct.
14 MR. MCBREARTY: Off the record. 14 Q, +» study; correct?
46 (Whereupon, an off the 15 A. Yes,
186 record discussion was 16 Q@ All right. Did you have a hand in
17 held, which by direction 47 drafting, or participating In the draftlng of the
18 was not stenographically 18 Exhibit No. 2, the Tris Pharma protocol?
19 reported.) 19 A. No, I don't think sco. Not that I can
20 A. ‘Soa basically the drafting of the protocol 20 remember.
2t js -- comes In from what the sponsor wants, sponsor | 21 Gl wantto ask you seme questions about
22 requirements, along with our sclentifie affairs team. | 22 both of these studies combined. And rather than ask
23 Q. (BY MR. WENDLER) Your sign what? 2% the same questions over and over, I'm golng to ask
24 A.  Sclentific affairs team at the corporate 24 you about these Exhibits In the singular rather than
53 65
May Raporiing Service May Reporting Service
1 location. They review ~~ 41 the plural. Okay?
2 Qa, I'm still not understanding. Your signed 2 A. Okay.
3 what? 3 Q. But the same questions will be applicable
4 A. Scientific affairs. 4 to both studies,
§ Q. — Sclentific affalrs? & Okay. First, the guidellnes that are
6 A. The department over there, 6 created for these, for the study, who creates those
7 Qa All right. 7 gutdelinas?
8 A. They took at that, what are the guidelines 8 A. So, basically the scientific affair team,
8 of the recommendations for conducting trials. What 9 along with our protocol writing team,
10 area the requirements, age, saiiple collection, what 10 Q. The scientific affair team at Pharma
11 time should it bea taken, along with tha principal 41 Medica?
12 tnvestigator. They all review it together, and draft 42 A. Yeah. They review the F.D.A. guidelines.
13 ft. XI do look at most of the protocols, I don't 13 QQ. Okay,
14 think: I did this one, because this one was the one 14 A. What Is there previously, if F.D.A, had
15 that we had done quite a faw times, In order to 16 issued any guidelines on conduct of these studies and
16 looking at the feasibility, and the logistics of the 16 all. They'll review those guidelines, along with the
17 studies. 17 -- consultation with the sponsors.
18 (Whereupen, Plalntlff's | 48 Q. The sponsor? And In this case, the
19 Exhibit No. 2 was marked 49 sponsor for Exhiblt No. L would be --
20 for Identification by Mr. 20 A. Is Roxane.
21 Wendler.)} 241 Q. = --- Rexane Laboratories; correct?
22 Q. (BY MR, WENDLER) Okay. Let me hand you 22 A Ves,
23 Exhiblt No, 2. And this ts the protocol for the 23 Q. — And the sponsor for Exhibit Na, 2 protocol
24 study for the -- 24 study would've been Tris --
&4 66
May Reporling Sarvice May Reporting Service

 

 

41/20/2019 08:24:58 AM

Page 53 to 56 of 129

14 of 47 sheets

 

 
 

Case: 4'78-cy-Bi859-PLE poe: #: TOE-£ Filed: 07723/20

Page: 15 of 73 Pagelp #: 816

 

 

4 A. Tria. ¢ It's In agreement with -- What do you call -
2 Q. -» Pharma}; correct? 2 QQ  F,D.A,?
3 A, Yea. 3 A. - FDA, guidelinas.
4 Q. All Haht. The sponsor, you said, has 4 QQ. Okay.
6 some Input In creating the guidelines; correct? 5 A, Then, yas,
6 Ac Not the guidellnes, Guidelines are 6 Q. Allright. And reading through the
7 provided by the F.D.A, 7 protocol, It looks like the sponsor also has some
8 Q. All right, 8 Input on when the patients are allowed -- are allowed
a A. Allright. Any other studies spacific § to-aat? I sald patients. I meant participants,
40 design and all, the sponsor will have an Input. It's 40 A. ‘So basically It's not allowance to eat,
{1 thelr study, 41 It's, again, F.D.A. guidelines says for the
{2 @ For example, what does the sponsor -- 12 bloavaflabllity studies; right?
413 - A. Well, If the sponsor says that, ‘Oh, I 13 Q. Uh-huh.
14 want to Include -- what do you call -- people or 14 A. Tf it's a fad study, they're evaluating
15 volunteers over the age of 55 -- 18 concentration of the drug when the drug Is taken ona
16 Q Okay. 16 full stomach.
17 A -- to 60,' Then our sclentific affairs 47 So F.D.A. has specific guidelines.
48 team will check and say, 'No. The guldelines state 48 Actually, they state how much concentration of
19 that it bas to be up to 50 only.’ 19 carbohydrates, fats, and protein should be there.
a0 Q. Okay, 20 They should be taking [t within 30 minutes, So there
21 A. So we substantiate that, and tell them 21 are very specific guidelines,
22 «that, 'These are the guidelines, So wa are stepping 22 And also, these guidelines state that for
23) at 50." 23° the majority of the studies, they have to be fasting
24 a, Okay, So the sponsor can create 24 ~for at least ~- what do you call, four hours.
57 59
May Reparling Service May Reporting Service
4 specifications, and Pharma will do it, Pharma Medica 4 QQ. All right.
2 will do It, provided [t's within the F.D.A, 2 A. So the most engaging portion is basically
3. guldellnes; correct? 3% the time of the duration that they're fasting before
4 A. Within the F.D.A, guidelines, yes, 4 and after.
6 Q@ So tha sponser can determine things such § Q = Okay,
6 as age of the particlpants; corract? 8 A Other than that, it's regular thnes,
7 A. Yes, 7 Q@ Okay. If you could look at Exhibit No. 1,
8 Q, Okay. And the sponsor can determine when 8 sir, turn to Page 10, Bates number 361, Where It
9 bload is to be drawn? 9 says Table of Contents, de you see that?
10 A. Wo. I don't think the sponsor can 10 A. Yes,
41. determine when the blood [s drawn, unless they have | 14 Q, = Aliright. And then on Exhibit No. 2 --
42 data with them. If they have done previous trials, 12 A. Uh-huh.
43 and which indicates that you need these sampling time | 13 @. -- on Page 15, again we have a Table of
14 points and all. 44 Contents. E want to ask you about those,
46 a Yes, 16 A. Sure. Page 157
16 A. ‘So they can tell us like, ‘You know what? 18 Q. ‘Fifteen, right, It's Bates numbered 0182,
417 We have done trials. This is the data we have for 17 A. Olay,
49 these time points. This ls where we found 18 Q. What we're looking at Jn the Exhtbtt Is
49 defictency. And we want to add these time also Into 19 Table of Contents for the study protacol; correct?
20 it, or remove time Ines tn those specific matters, ' 20 A Yes.
21 GQ. _ By way of example, the sponsor can say, 21 @, And who actually created this study
22 ‘We want tha blood samples to be drawn every hour on 22 = protecol? Who printed it out? I see the Pharma
23 the hour.’ By way of example; am I rlght? 23 Medica loge on the top of the page, but who actually
24 A. -1f they have data supporting that, and If 24 printed this out?

58

May Reporilng Service

 

60
May Raporting Service

 

15 of 47 sheets

Page 57 to 60 af 129

11/20/2019 08:24:58 AM

 

 
 

my ot SS Bs

m+ 2

Page: 16 of 73 PageiD ® 8t

 

 

1 A. Printed [t out, or completed it, how It 4 Canada; correct?

2 would be approved, and reviewed, and signed, and then | 2 A. I think Dr. Radu Is retired,

3. distributed? 3 Q. Okay,

4 Q = [ll go with your questlon. It's much 4 A. Okay.

6 better. & Q. Did he work at --

6 Who printed ft aut, created It, and 6 A He worked --

7 approved It? 7 Q.  -- Pharma?

B A, Okay, So, it's differant Javels again. 8 A, -- at headquarters, yes.

9 We have a separate team callad the protocol writers. 9 Q Okay, Now, the document that we have In
10 Q Uh-huh, 40 front of us, with regard to the Table of Contents, It
qd A. So they are the ones who complete and 44 appears that this document gives parameters, and
12 draft the protocols, And you will see there [s a 42 instructions, and definitions on a whale bunch of key
13 page Is it after the Table of Contents? Over 43 areas, If we look at -- There's a study design
44 here, key personnel and facilities, you'll see thare 14 section. Do you see that?
18 the name of the protocol writers an It, 16 MS, DREW: Which document? Which
16 GQ. Gkay. And who is the key personnel 16 Exhibit are you using?
17 protocol writer? 17 MR, WENDLER: It's In both,
18 A. The protocol writer for this Is Erangl. 18 MS, DREW: Okay,
q9 Q. And Is that a Pharma Medica employee? 13 Q. (BY MR. WENDLER) Section 8,0 says study
20 A. Yas. 20 = design.
24 Q.  Whatls his name, or can you ~- Erangl? 21 Av Yas,
22 What's the last name? 22 Q. Do you see that?
23 A.  Tennakeoon, 23 A, Yes.
24 QQ. Okay. And again, he works for Pharma 24 Q. Allright, And then there's a next

61 63
May Reportlng Servica May Reparling Service

1 Medica? 4 paragraph, or next entry below design says interval

2 A. Yes. 2 between doses,

3 Q. And there's also a person hare lIsted -- 3 A. Okay.

4 A. The vice-president of quallty assurance. 4 Q@.  Sothis document regulates the time In

5 Q. = Radu? 5 batween doses of the drug that's belng tested;

6 A. He's the vica«prasident of sclentific 6 correct?

7 affairs, the department I was telling you, sclantific 7 A Correct.

8 affairs. 8 &. And then was Sectlon 8.7 says study

9 Q@. This Is on Exhiblt No. 2} correct? 9 population. That's where the geographic
410 A. Yes, 40 characterlstics --
di Q. = Alldght. Exhibit No. 1, who were the if A. Yeah,
12 key personnel? 42 Q@. Not geographic.
413 A, ‘The protocol writers was Arun Mehan. The 43 Strike that,
14 vice-prasident of quallty assurance was Mary 14 That's where the demographic
16 Stipancic, Vice -- Sentor vice-president of 46 characteristics of the particlpants are regulated and
16 sclentific affairs was Dr, Radu Pop. Then again, 416 restricted; correct?
47 vice-prasident of laboratory operations, Mohammed 47 A. Are Indicated, yes.
48 Bouhajib, Our clinical trial director, Latifa 48 a. = Allright. Next Sectlon, 9.0, subject
19 Yamlahi. And princtpal Investigator, Dr. Heather 49 selection, tatks about general screaning, how the
20) Renee Jordan. 20 © subjects are to ba screened prior to participation or
21 Q. Alf right, And all of those Individuals, 21 entry in the study; correct?
22 with the exception of Dr. Jordan -- 22 A. Correct,
23 A, Dr, Jordan. 2a Q And there Is the screening procedures that
24 Q = _-- work at Pharma Medica headquarters In 24 sets out the procedures that are to be followed for

62 64

May Reporting Service

 

May Reporling Service

 

11/20/2019 08:24:58 AM

Page 61 to 64 of 129

16 of 47 sheets

 

 
 

Case: 4418-Cy-O1SbG-P LS

Doe, #: 100-1 'Filec: 07/23/20 'Page: 17 Of 73 Pagel Fi: 820:

 

 

4 the screening process; correct? 4 deals with health status monitering, and vital sign
2 A, Correct, 2 measurements, and ECG monitoring. That's all
3 @. And the Inclusion and exclusion criteria, 3 regulated ««
4 that sets forth how someone can be admitted or not in 4 A Yes.
§ the study; correct? 5 Q,  - during the study by thls protocol;
6 A. Correct, 6 right?
7 Q@, And then It even regulates mathods of 7 A. = Correct,
8 contraception? In Sectlon 9,5, It says effective 8 @. And then there's a category called end of
9 methods of contraceptton; correct? 9 study procedures, Is that for when It comes time for
10 A. = Correct. 40 the participants to be released fram the study?
11 @. So that regulates, If a female Is involved 14 A. - Yes, when the study is completed,
42 and she's using a contraceptive, this regulates 42 Q. ‘There ls a section called criteria for
13. participants, depending on the type of contraceptlye 13 removal from the study, Again, that sets out the
14 devices they're using; correct? 44 parameters that when participants should be removed?
15 A, Yes, So basically it Indicates what they 48 A. Corract.
16 should be using ~~ 16 @ There ls an adverse events section;
17 QQ. And not using? 17 correct?
418 A. -- during and after the study, yes. 18 A. Correct,
49 4. All right. And then the next sectlon, 19 a. And there's a procedure for reparttng
20 10.0, study procedures, and it has restrictlons, and 20 «adverse events; correct?
21 houslng, and test procedures at check in, all of 21 A, ‘Correct.
22 these things are regulated and governed by thls 22 Q. And what Mr. Wallace had here was, in
23° contract, or this protoco); correct? 23 fact, reported as an adverse event; correct?
24 A, Correct. 24 A. Correct,
66 67
May Reporting Service May Reporting Service
4 Q@ It talks about administration of food and 1 @. And then there's a category called study
2 fiuld, That's also regulated by the protocol? 2 documentation that regulates how the documents for
3 A, Yas, 3 the study are to be complled and stored; correct?
4 Q. The study drug administration, that's also 4 A. Correct.
5 regulated by the protocol; right? § a. And then Section 17.0, It says safety
8 A. Correct. 6 avaluation?
7 Q. What's the next category, 10.67 7 AY Uh-huh,
8 A, Concomitant treatment. 8 Q Right?
9 a What's that about? g A =6Yes,
10 A. Soin case if any person is not feeling 10 Q@. What is that about?
11 well, they need to administer any medication and all, | 14 A. Let me see.
12 what is allowed, what is not allowed. Agaln, lf any = | 12 QQ = Well, 1 looked at It, and it says under,
13 medication has to be given, It has to be given, 13 safety evaluation In the protocol, Sectlon 17.0, the
44 Q. Alb right. 14 first sentence says, "There be will no formal
16 A. Right. If -- That basically applies to, 15 avaluation of safety or tolerability.” So, lama
16 also, if the subject Is taking any medication, any 16 Httle blt confused,
17 concomitant medication is allowed during the study [17 A. Soe
18 for them to talce, 18 @. What does the safety evaluation deal with?
19 Q@ — Falr enough, 19 A. Fer some studies, right, for this ons
20 This protocol regulates, It says posture 20 there was no evaluation In between the study, or at
21 and physical activity. Is that posture and physical 21. the end of the study. There are certain studies like
22 activity of the participants? 22) drug-drug interaction studies, those ~- escalation
23 A. Yas, 23 studias, single ascending dose, multiple ascending
24 a. All elght, And then the next sectlon 24 dose, SAD and MAD they cali it, These studies have

66
May Reporting Service

 

&8
May Reporting Service

 

 

17 af 47 sheets

Page 65 to G8 of 129

J1/20/2019 08:24:58 AM

 
 

Case: 418-tv-O1859-PlLE Doc. # TOi-t Filea: 07/23/26 Page: 16 of 73 PageiD # 821

 

 

 

 

4 the safety evaluation, So, espactally like the dose 4 right? Correct? PMRI Is --
2 escalation stucies where you do a partion of the 2 A, Yes, Pharma Medica Research, correct,
3 study, you give a particular dose, evaiuate the 3 a. Will have yvalld liabliity Insurance at all
4 safety data, And then after that evaluation is done, 4 times subjects are at the clinical facility; correct?
5 then you go Into the next step, If there Is going to § A. Corract,
6 be another dose added, or the dose increased or 6 Q. It's been claimed that Pharma Medica had
7 decreased, So these kind of studias will have the 7 no Insurance to cover Mr, Wallace's Injurles In this
8 safety evaluation. 8 case, Do you know IF there Is Insurance?
9 Now, for all our protocols, there fs a 8 A. 1'm not aware of the insurance policies
40 standard template so we know exactly what is where./ 410 and all,
41 Evan if there ts no safety evaluation, there is still 11 a. Do you know why there was no Insurance
12 wsentence willbe there, The paragraph will be 42. pollcy since it looks Ike --
43. there to mention that. 43 A. Wo. I don't if it's there or not. But I
44 Q. All right. 44 am not aware of that much. This is something that I
16 A. So this [s baslcally appiicable in dose 16 don't deal with.
16 escalation studies, 16 Q, Okay.
17 Q. Well, on Paragraph 17.0, It says there 17 A. = -_ The Insurance and all, it's the, yeah,
18 will be no formal evaluatlon of safety or 48 projact management team that handles It,
49 tolerabiilty. 19 GQ Allright. But you do agree that protacol
20 Strike that, Let me just rephrase It. 20 required the provision of insurance?
241 Paragraph 17.0 of the protocol, under the 21 A. Yas,
22 heading of safety evatuation states in the first 22 G@. Okay. And whether there was Insurance or
23 sentence, "There will be ne formal evaluation of 23° not, you don't know?
24 safety or tolerabliity." Did J read that correctly? 24 A, There should be, But -~
69 74
May Raportlng Service May Reporting Service
4 A. Correct, 1 MS. DREW: For the record, there was
2 Q. Now, next sentence says, “An assessment of 2 Insurance precured, and they denied the claim.
3 safety will be based primarlly on the frequency and 3 MR. WENDLER: Oh,
4 severity of AEs." Correct? 4 MS. DREW: They have Insurance.
5 A. ‘Correct. 8 Thay had Insurance fn place. But when the clalm was
6 a.  AVs--I'msorry. AEs are adverse events; 6 submitted, the carrier denled the clalm based on the
7 correct? 7 exclusion, 1 am not Invalved with the Insurance side
& A. Correct, B of Ibe
9 Q. So was there an assessment of safety based 9 MR. WENDLER: Okay.
10 on the reporting of Mr. Wallace’s adverse event, IF 40 MS, DREW: -= with the denial of the
14 you know? 41 claim.
12 A. I'm not aware of that. I doen't know. 12 MR, WENDLER: Wall, that's news to
13 Q Allright. Okay. If you turn then to 43 me, That answers that question. You don’t know why
14 Saction 18.9 of the protocol? 14 It was excluded?
15 A. Insurance. 18 MS, DREW: No,
16 Q@. Are you with me? 16 MR. WENDLER: Or why it was denied?
17 A. Yeah. Insurance; right? 47 MS, DREW: No. All I -- 7 can look,
18 @ Yes, It says insurance, Now, le says for 18 1 belleve [t's Berkeley, but I can -- TE can find out
19 the purpose of stucy-related Injury of subjects, the 49 which carrier It was submitted to.
20 sponsor wil have valid insurance for the duration of 20 MR, WENDLER: Uh-huh,
24 the study, and for at feast 30 days after the end of 21 MS, DREW: And during the pendency
22 the study, Do you see that? 22 of this matter, I belleve when you filed it Initally
23 A. Yas. 23 in St, Charles, at some point there was a
24 Q. And it says PMRI, which is Pharma Medica; 24 determination made by the carrier that there was no
70 72
May Reporting Service May Reporting Sarvice
Page 69 ta 72 of 129 18 of 47 sheets

11/20/2019 08:24:58 AM

 

 
 

Case: 4:76-cv-07659-Pre

Filed: 07/23/28 Page: 19 of 73 PagelD #: 822

 

 

 

1 coverage. And all l recelyed was an e-mail saying, 1 please provide or save a feed of that particular
2 "You do not need to Include me any longer. We have 2 camera for that day, that time.’
3. denied the clalm." 3 GQ. Okay.
4 MR, WENDLER: Okay, 4 A. But no one from outside can see It, no.
§ Q (BY MR. WENDLER) Just so I have covered & Q. = Allright. So none of the sponsors have
6 myself here, Exhiblt No. 1, that sets forth the 6 access to the video monitoring?
7 parameters of the protocol and testing procedures for 7 A. If there are any issues, then If it’s
8 the Roxane Laboratory study that Mr. Wallace was in; 8 required, the sponsors will communicate with the
§ aml correct? $ project management, and with the C.E.0., or our
10 A. Correct. 40 clinical! trial director, and then our team will look
41 @ And Exhibit No. 2 sets forth the 11. into it, and if they need to provice It for the
12 parameters, and restrictlons, and protocol for the {2 sponsor, they can provide for that.
13° testing that Mr. Wallace partlclpated tn for the Tris 13 Q = Allright. So how far back can you go
14. Pharma study; correct? 44 back and capture video?
15 A. Correct, 16 A. TE think it's - I might be wrong, but I
16 a. Allright, Do the sponsors of the Pharma 16 think it's approximately four weeks.
17 Medica studies have the right to audit the records -- 17 a Okay. Well, let me ask you this: When
48 A. Yes. 48 Mr. Wallace reported he had Hepatitis C --
19 QQ.  -- of Pharma Medica? And do the sponsors 13 A, Uh-huh,
20 have the right te monitor the studies? 20 a. -- did anyone make any attempt to go back
24 A. = =6Yes. 21 for the prior four weeks, and capture any of that
22 q, ‘I've been Informed that there was actually 22 video footage of the testing, or whatever was going
23 video cameras at the St, Charles Pharma Medica 23° on at Pharma Medica In St. Charles? Did anyone do
24 faciilty that enabled people from the outside to 24 that?
73 76
May Reporting Service May Reporting Service
4 monitor via video feed: Is that accurate? 1 A. No. Hecause our procedures are very much
2 A. No, 2 In place and siriatly followed, along with the
3 Qa No? 3 universal precautions, So, there ls no need to
4 A. There are cameras in the cilnics, and on 4 suspect that anyone could have aver done anything
6 the periphery outside and all to monitor the 6 like that. They were not,
6 facilities, the subjects, and the staff. But these § Q. Okay. To make sure ] have thls correct,
7 are not continuously watched by anyone. If there Is 7 you told us earller that you have the abllity ta -~
8 any Issue, or any -~ an issue comes In, [lke, for 8 Strike that,
9 example, subject compliance, staff issue, any theft, 9 You told us eariler you had the ablitty,
414 or any damage, or anything like that, then a -- what 40 at the St. Charles facility, to go back and capture
11 do you call -- a specific request would be made. 41. video from four weeks back; am I right?
12 This request has to be approved by our 42 A. Yes.
14 C.E.O. to say that we would Ike to have a feed, 43 a, But after Mr. Wallace reported that he had
14 video feed of that particular clinic, or that 14 contracted Hepatitis C, no one, at that point In time
16 particular location te sae if we have, 16 or thereafter, made any attempt to go back and
16 Now, myself, IT, and Loule Co, wa did have [416 capture the prior four weeks of video footage from
17 access to tha cameras, but we would not sit and watch |17 the Pharma Medica facility; am J correct?
18 the vidaos at ali times. No ons from outside could 18 A. Correct,
19 watch It, Se what our rele was, if they say, ‘Oh, we 49 Q. Albright. You said that the people that
20 notice the freezer door was open.’ Or, 'We noticed 20 had access to the video feed were you, Louls Co, and
274 something was spiled In that locatlon.’ So what we 21 the IT director; correct?
22 dois we can go Into that location, check the 22 A. IT department.
23° cameras, inform the IT saying, 'Based on the incident | 23 Q@ IT department? And Is that up in Canada?
24 orthe report that came In, which was approved, 24 A Yas.
74 76
May Reportlng Service May Reporting Service

 

1S of 47 sheats

Page 73 to 76 of 129

41/20/2049 08:24:58 AM

 

 
Case: 441F-Ey-O185E-PLE Dee. #: 105-1 Filee: 07/23/20 Page: 20 Of 73 'Pagelb #: 3823

 

 

4 Q. — And who Is In charge of the IT department? 1 always available,
2 A, Our VP of IT, Mohammed Yamlaht. a Q. Well, back during the thna frame of these
3 Q, = Did I see his name on one of these 3 studles, did Pharma Medica have any other study
4 contracts? 4 facllitles, other than the Sk, Charles facility, and
§ A No. & the facility In Canada for cilnical studles?
6 a. What did you say his last name was? Yam 6 A. No, we only had two sites,
Fou 7 a. Albright. Did all of these people in the
8 A, Yamlahl. That's Latifa. 8 17 department have the ability to watch the video
9 Q. So Latlfa Yamlahl has the same last name? 9 feed In realtlne?
10 A Yes. It's a sister, 40 A. I don't think so. I think only maybe a
44 GQ. Latifa Is his sister? Okay, And Mohammed 41 couple of them maybe. I'm not for sure, but I think
12. Is the brother of Latlfa? 12 Mohammed, John, and Mircea, I think.
13 A. Yeah. Yeah. 13 Q Okay,
14 @ Okay. And who all Is In the IT department 14 A. Becatisa you asked me for the IT
45 under Mr. Mohammed Yamlahi In Canada? 46 department; right? It’s pratty big. They have
16 A There Js John Ross. There Is Mircea Vlad. 46 davelopers and all that stuff to look after in house,
17 Qa Can you say that one again? 17 But basleally for any issues with tha, I guess,
18 A. = Mircea, M<I-R-C-E+A, John Ross, I already 18 hardware and all, I think it's mostly Mohammad,
19 mentioned. Mircea Viad. Mircea, 18 Mircea, and John Ross.
20 Q Last name? 20 @ And does John Ross and Mircea stlfl wark
24 A Vlad, V-L-A-D, 21 ‘there?
22 Qa Vlad? Okay. 22 A. Yas,
23 A. Vlad. And there fs Amir, A-M+I-R, 23 a Allright, And again, I apologize if I've
24 Khaatan, K-H-A-T+T-A-N, And there Is a David LI, 24 asked this.
77 79
May Reporting Service May Reporting Service
1 bri, Ithink. Yeah. I think there Is one or two 4 A. Uh-huh.
2 more. There are at differant locations, So I don't 2 Q. ‘This ts at the headquarters facillty --
3 know all the staff there, But those area the ones I 3 AW Gorract.
4 usually communicate and all, 4 Qs In Toronto? Okay.
6 Q. And were ail these people, Mr. Ross, Ms. 5 Louls Co, where [s he these days?
6 Viad, Mr. Khaatan, Mr. LI, and the one or two more, 8 A. Ha folnad another pharmaceutical company
7 were they all employed in the IT department with 7 called BloPharma Research, Yes, BloPharma Research.
B Mohammed + 8 QQ. When Ms, --
9 A. Yamlahl. 8 A. It's BioPharma Madical Services, I think,
10 Q. =» Yamlahi during the time frame when 10° yaah.
41. Mr. Wallace was belng a participant In the St, 44 Q@ When Dr. Jordan testified, she said that
12 Charles studies that are at Issue? #2. she had entered Into a severance package contract
13 A. I don't know about David. I don't know 413° with Pharma Medica. Do you know anything about that
14 when he started. This is from 2016; right? 14 severance package agreement that she had?
15 a, Yes, 16 A. No. Dr. Jordan reports to ~- diractly to
16 A So I don't know when David -~ Maybe, mayba | 16 our C.E.0.
17 not. 17 Q Okay.
18 Qa Okay, But the 1T department consisted of, 18 A So, ho, I don't.
19 at any given time, one, two, three, four, five -- at 419 Q@ = Allright. Did Br, Jordan aver report to
20 least five Individuals; correct? 20s you for anything?
241 A, Four to five, yas. 21 A. No, We worked together, We always worked
22 Q. Four to fiva Individuals? Do they work 22) hand-in-hand, Like I would always consult with her.
23 around the clock thare? 23 She would always consult with me. Belng the PI, and
24 A. There are standard hours, but they are 24 then me being now the clinica porttons, and tha clinis

 

78
May Reporling Service

 

8G
May Reporting Service

 

44/20/2019 08:24:56 AM

Page 7? to 80 of 129

20 of 47 sheets

 

 
 

 

 

Case: 418-cv-O1859-Pre Doc. #: 101-1 Filed: 07/23/20 Page: 21 of 73 PageiD Fh 624
{ setting, we always worked together, But sha didn't 1 be used on the catheter. That's why we cannot use
2 report to me, 4 it.
3 Q Okay, When you sald you always worked 3 Q. But the Heparin flush Is allowed?
4 together, is that when you were physically present 4 AW Idon't think Heparin flush is allowed.
6 with each other? § QQ Okay. Let me ask you this: Are you aware
6 A. Wo. We would always tallc, discuss, I 6 whether or net catheters are alowed to be used In
7 used to ask a lot of advice from her. 7 the U.S. for pharmaceutical studies such as at Issue
8 @ Okay, 8 hare?
9 A. And then she would ask me about 9 A. You can use catheters, provided saline
{@ procedures, lita, 'Hey, can we do this?’ But we 10 flush or the Heparin flush is allowed.
11 always were in constant contact. 11 Q@ = Allright. And do you know whlch Is more
42 Q@ Okay, Do you have any knowledge, Pr. 12  castly, or more expensive to use, the catheters or
43 Khan, with regard to why Pharma Medica chose to use 143 the needle for blood draws?
14 needie sticks for blood draws rather than catheters? 14 A. I would say they are both the same,
16 Do you know why? 46 Qa Okay. Do you know specifically why Pharma
16 A. So because catheters ~- catheters hava -- [16 Medica did not use catheters rather than the needle
47 F,.D.A. does not approve a device that fs used on a 17 for blood draws?
48 catheter called a mandarin or an obturator. 18 A. Yeah. Because the obturator and the flush
19 a. I'm-sorry. You sald that the F,D,A, does 18 were not approved.
20 not approve the use of catheters for -- 20 Q. Not approved by?
21 A. Tt approves the use of catheter. But a 21 A. The obturator are not approved to be used
22 catheter, you cannot leave it open. You have to 22 «over here In the U.S, And then we did net have the
23 clase it} right? 23 approval to use the flush, saline flush.
24 Q Right, 24 Q. Did not have appreval to use the saline
841 83
May Reporting Service May Reporting Service
1 A. So there Is a specifle device that Is used 4 flush by whom?
2 In Europe and Canada calied as an obturator. So, if 2 A. By sclentific affaivs team, and also with
3. this is a catheter, you put the obturator In thare, 3 the drug. So If the drug concentrations are going te
4 and you close it, F.D.A. does not approve the use of | 4 be affected by saline flush, no, you cannot use it,
§ the obturator in U.S, 5 Gq Okay. So what you're saying, correct me
6 Now, the other option for using a catheter | 6 if i'm wrong, Is the scientific affairs and the
7 isto keep on flushing it, introducing elthar Heparin 7 sponsor did not approve the use of the catheters;
8 ora saline flush. We are not that particular, and 8 correct?
9 ft's not recommended for the sclentific team to 9 A. And the fitish.
40 always introduce saline flush, and what do you call [16 @. = With the flush?
41 -- to use Heparin flush also, especially when it's 41 A. Yeah.
412 healthy individuals. 12 QQ. Okay. And sclentific affairs is Pharma
43 Q. Allright, 13 Medica; correct?
14 A. Okay, So that's the reason why we cannot | 414 A, Correct.
{5 useit. If F.D.A. approves it, we'll use It. 16 Q. All ight. Se In order to use the
16 GQ Okay, 16 catheters, both would have to agree to It? The
17 A. Or we would have used It. 17 sponsor would have to agree to it, and the sclentifle
18 Q. Is there any prohibition agalnst using 18 affairs department at Pharma Medica would have to
49 catheters for blood draws in studies such as are at 19 agree to It; correct?
20 Issue here? 20 A OY@s.,
21 A. = There is no prohibition, but because It's 24 a. Allright.
22 not P.D.A. allowed, we cannot use it, 22 A. Now, there are certaln studies, certain
23 QO. = Well, If [t's not F,D.A, allowed -- 23 agencies which only strictly ask for cathetars to be
24 A. The obturator is not approved by F.D.A. to | 24 used. For those ones, we would use bags. For these
82 84
May Reparting Service May Reporting Service

 

 

21 of 47 sheets

Page 84 to 84 of 129

11/20/2019 08:24:58 AM

 

 
 

 

 

Case: 4:96-6V-84659-Pre Boe: #: 169-3 Filed: 07/23/20 Page: 22 of 7S Pagel # B25
1 ones, we can't. 41 a brea.
2 Q. So you have used catheters for studies 2 (Whereupon, a brief recess
3 when the sponsor called for it? 3 was taken.)
4 A. When the regulatory agency where it was 4 MR, MUBGE: We are back on the
& being submitted called for It. § record, and the ttme approximately 10:24,
6 QQ. Falr enough. 6 Q. (BY MR. WENDLER) Dr, Khan, at the St.
7 Okay. Do you know which Is safer to avold 7 Charles Pharma Medica facllity, fs it true that there
8B blood-borne pathogens like Hepatitls C, that Is the & were timers that were present tc regulate the time
9 needle draw or the catheter? Which ts safer? 9 allotted fer blood draws per participant?
19 A. Overall for safety perspective ~~ 10 A. ‘No, we did not have timers to regulate the
11 Q. Uh-huh. 11 blood draw. We had clocks --
12 A, -In my opinion, there might be different 12 Q. Fal enough,
43  schoojs that might think and all, not to avold -- as 13 A. ~~ to document the thne samples was
14 leng as you take universal precautions, they both are [14 collected,
15 safe. My personal preferance would be needles are 16 Q. ‘But there was not an allotted time fImit
16 much safer, 1&8 for a parson to draw blood, and If they couldn't gat
17 a, You think needles are safer? 17 it done, for instance, In one minute, the next
18 A, (Witness nodding head.) 18 participant moved Into the seat?
19 Q Yes? 19 A. ‘So, basically everything was scheduled.
26 A, Yes, 20 It was ali scheduled.
21 Q. Okay. 24 Q. Uh-huh,
22 A.  Safety-wise, needles. 22 A. Every procedure the person would do would
23 @ Bo you know, sir, In Missouri for the St, 23 be scheduled based on the scheduled dosing time. So
24) Chartes cilnle whether there Is a special cartificate 24 «Ifa person Is scheduled to be dosed at seven
85 a7
May Reporting Service May Reporng Service
1 or license necessary to Use catheters? 1 o'clock, and the blood draws are every hour, for
2 A. No, 2 example, the parson Is scheduled to be dosed at 7:01,
3 Q, Do you know, one way or the other? 3 the blood draw is supposed to be, as per the
A A I don't think there is a special 4 protocol, collected hour -- every hour, then the
§ certificate or Hcense In Missourl to use a catheter, 8 scheduled times would be 8:01, 8:02 -- Sorry, 8:01
6 Q. Do you know If there Is a special , 6 9:04, 10:04,
7 certificate or license requlred in Missourt to work 7 Now, itis always preferred to draw the
8 as a phlebotorlst? 8 sample on the minute. However, if you are not able
9 A. Hold on. Lat mea go back to the previous 9 to draw the sample on the minute, no matter for
10 one, 10 whatever reason, It's a sampling difficulty, or the
44 Q. Sure. 44. subject was in the restroom, or they're late to come
12 A To use a catheter, there is no specific 42 In, then what we would de is wa would sand them over
13 Ricense, But In order to Insert a catheter, you have 13 te a backup table where they'll be a -- backup staff
14 to be either a medic or a nurse, and -~ Yeah. All 414 would be prasant, They would collect the blood.
15 alse, you have to be at least IV certHfled. 15 Whatever thne it was collected would be documented.
16 Q, You have to be what certified? 18 Q Okay.
17 A. IV, Intravenous certified. 17 A. ‘So there was no restriction that, oh, you
18 Q, And that's not required for the needle 18 have to take the sample at 8:01, If you don't take
19° sticks? 19 the sample, sampie is missed, No.
20 AL Needle sticks, they need to have a 20 Q. So how Is It determined when the person
24 phlebotomy certificate, or certified phiebotamy 21 goes to the backup table?
22 completion, 22 A. So, basically the way the tables are sat
23 Q@. All rlaht. 23° sup, there Is two staff on each table. So If this Is
24 MR. WENDLER: Let's take five, Take 24 =a table, there is one staff here, and one staff over

a6
May Reporling Service

 

&&
May Reporting Sarvice

 

11/20/2019 08:24:58 AM

Page 85 to 88 of 129

22 of 47 sheets

 

 
 

Case: 416-cV-O1659-PLe Boe. LOi-4

Filed: 07/23/2€

Page: 23 ef 73 Pagel #: 826

 

 

1 here. All the odd numbers will come on that side, 1 here, Staff A, you carry on with your blood draw,

2 allthe even numbers will come. 2 Q = Okay.

3 So, number one, If his sample time Is 3 A. So they will take -- So these are tha two

4 8:01, he will come on that side. Then staff A will 4 scenarios that would happen.

6 collect that sample at 6:01, &§ @, Ba you know hew many video cameras there

6 Q Okay, 6 were at the Pharma Medica facility In St. Charles?

7 A. Okay. Number two will come over here to 7 A. I don't know the actual count.

8 the second staff to be taken at 8:02, Then a third 8 Q. Ara they still there?

9 person would come to staff A. So they have two 8 A. I think they should ba there, I don't
10 minutes In between, 10 know if all of them are there or not, but they should
114 Q Okay? 41 bethere, Most of tham should be there,
12 A. That should be sufficient to collect a 12 GQ Okay, Do you know if the video cameras
13 single tube, 13 were situated such that they would actually capture
44 Q. So how was It then determined whether the 44 the blood draws?
16 person goes to the backup table -- 45 A. No, the cameras would not capture the
16 A. So 16 blood draws. 1 would say there were approximately
17 Q.  - If they can't get the blood, for 17 three to four cameras in each «+ I am trying to
18 whatever reason, within that time frame? 18 think; right? Three to four cameras in each clinic,
19 A. So there are two different scenarios at 19 One would be in the dosing area where we administer
20 this thne. So if subject number one comes to staff 20) «the medication. And there would be one to two In the
21 A, and staff A gets ready, puts on the gloves, takes 21. maln area where the subjects are seated, Not
22 a needle, tube, verifies all the information, And 22 specifically focused on the blood draw tables, no.
23 8:01, he goes in, could not collact the sample, The 23) They'll be in the general area, And there would ba
24 vein might have collapsed -- 24 at least one in the processing area where the staff

89 91
May Reporting Service May Reporting Servica

4 Q. Okay. 41 separated the plasma and stored It In the freezers.

2 A. -- or anything at that time. So then he 2 a. But to your knowledge, there were no video

3 will take it off. It will stil be withIn In the $3 cameras polnted to the area where the blood draws

4 same minute, or possibla, He will take it off, close 4 wera done: am I correct?

5 with a cotton ball, or Band-Aid, or whatever, and ) A. Not exactly. They would take a broader

6 then send the person over, Because he tried, ha 6 area, but not focusing on the blood draw tablag, no.

7 could not get It, 7 QQ. Okay. When you say broader area, did it

& QQ. That's when they go to the backup table? @ encompass the area --

§ ‘That's scenario number one? 9 A. Xt could,
10 A. Scenario number one, 40 Q. ~~» where the blood draws were done?
11 Q. What's the second one? {1 A. It could,
12 A. The second scenario is, okay, Everything 12 Q Okay, Bid you ever make a phone call to
13 checked, 8:01, you push the needle in, The tube 13 the St, Charles Pharma Medlca facility to report
14 starts filling, However, If it talkas more thne for 14 something that you saw on a video feed?
46 the tube to flil In, the vein is small, the amount of 16 A. No. Twas asked to check, So, I would go
16 blood coming Into the tube Is slow. But ha already 186 in and check. And then I would see If the -- ask IT
17 has the blocd flow established. At that time, he 17 to save the video. But not monitor, and then look at
18 realizes, ‘You know what? I'm already off my 18 the camera, and say, 'This is wrong,’ Oh, no,
19 minute.’ Though, he's taking the sample. ‘I might 19 Q Okay,
20 he getting late for the next person.' 20 A, I would not -- We would not sit down and
21 Q. Yes, 21 watch videos.
22 A. So either he or the supervisor, the person 22 Q. So If you saw something wrong on a video
23 who is over the Qc or the GL, they wiil call the 23 that you observed, you would ask them to save that so
24 person over, ‘Okay. Number three, you come over 24 that it could be used for what, Instructional

90 92
May Raporting Service May Reporting Sarvica

 

 

23 of 47 sheets

Page 89 lo 92 of 129

1i/20/2019 08:24:58 AM

 

 
 

yy

 

 

Case: 4:48-eV-G485S-PLe Dee. #: 109-4 Filed: 07/29/20 Page: 24 of 73 Pagelb 829
1 purpose? 4 of the phlebotomfsts that were ilred by Pharma
2 A. Yes, If X would see anything as a part of 2 Madica?
3 if tim fooking at something alse, Ile why the 3 A. So, we have specific training dapartment,
4 samples were put In fate or something, dacuinentation 4 or basically a tralning supervisor. He or she will
§ is missed, oy something Ilka that. And while seeing 6 basically, when the new employees come fn, they wlll
6 that, if l sea anything lice that, I would asic tham 6 first, a couple of days, they will ba with the HR,
7 to save a portion of that clip. 7 going through the overall HR orientation, which goes
8 Q, — And so why were the video camaras 8 through It more of the policies, worit-place safety
9 Installed to begln with? § policies and all, along with setting tham up on the
10 A. So basically it's muitipla reagons. So, 10 system for tlme shaets, and all the stuff.
41. monitoring the subjects, safaty monitoring of the VW And then there's a tralning, who will be
12 subjects, too, 12 our group leader, who was very good with her work and
43 Q Okay. 13 all. She would take In these people, Wa would not
14 A. Along with subject, staff safaty, alang 14 tale more than two or three at atime. Only after
16 with the perlmeters outside. PMRI assets; right? 16 that person's, two or three individual's tralning are
16 Any theft, any brealc-in, any damage. And also study 16 completed, then they'll go on the floor, So she will
17 data, study documentation Is there In the clinic, 47 go through all the trainings.
18 Our sampies are there in the freezer rooms and all. 48 Q. Who was this tralner?
19 So to monitor all of those things, God forbid 19 A. Her name was Elizabeta. Ellzabeta, A-L --
20 «something happens, 20) E-L-I-Z-A-B-E-T-T-A, Kamaric, I might nat spell It
21 Did you ever have to do any of the firing 21 correctly. It's K-A-M<E-R-2-€, She was the person
22 of any employees at the Si, Charles Pharma Medica 22 who was mostly In charge with the training. However,
23 facility? 23 «the other GLs, supervisors would be In charge, and
24 A. I would be consulted, definitely, if 24 look after the training after that.
93 95
May Reporting Service May Reporting Service
41. anyone's employment has to be terminated, 4 Q, Is Ms, Kamerle, fs she employed by Pharma
2 Qa Okay, 2 Medica currently?
3 A. We'd always do It with the presence of HR, 3 A. No, We don't have any staff at St. Louis
4 And I would always inform our clinical trial 4 anymore; right?
6 director, our president, and C.E,0. And, yes, there 5 Q@ So she was axclusively at the St, Charles
6 are Instances where I was present for some of them. 6 facility?
7 And at some polnts where I was consulted, and I giva 7 A. Yes,
8 my opinion saying, ‘Vas, I think thea amployment has 8 Q@ Allright. Did Pharma Medica In St.
9 tobe terminated.' § Charles use any Interns for bload draws?
410 Q. Were any of the phiabotomists aver 10 A. We had Interns who came from schools, I
14. terminated? 41. think most of them were from St, Charles Community
12 A. Yes, we did have some who were terminated, {12 Collage. But in order for them to come In, the
13 QQ. = For what reasons? 43 Interns were basically a part of the co-op placement
14 A. | Varlous reasons. 14 program of the phlabotomy course. So after thay had
16 Q@. And a phiebotomist is a person who 15 completed In classrooms, they had a specific amount
16 specializes In drawing blood; correct? 16 of numbers of needles thay had to get, or blood
47 A. Coljlecting blood sample, yes. 17 collactions. So, maybe 30 sticks, or 50 sticks, ora
48 Q Allright. When you say for varlous 1&8 hundred sticks, something Iie that, based on that.
18 reasons, what varlous reasons? 19 After thay have completed all of those programs, then
20 A. E think the biggest issus ws had was 20 they will come to us as part of placement from that
21 reliability, or attendance. 21° collage.
22 Q Okay. Any other reasons you can think of? 22 Q. Well, were there any people at Pharma
23 A Na, not for the phlebotomists over here, 23 Medica In St, Charles who were drawing blood who had
24 Q = Okay. What da you know about the training 24 never drawn bload ~-
84 96
May Reporting Service May Reporting Service

 

 

11/20/2019 08:24:56 AM

Page 93 fo 96 of 329

24 of 47 sheets

 

 
 

Filed: 07/23/28

Page: 25 of 73 Pagel 7 828

 

 

4 A, No, 41 supervisor, group leader, of he was the group leader
2 Qa -- on a human before? 2 manager.
3 A. We, They all have te have certaln number 3 No, he's not there on this one, At that
4 of needles or sticks, they call it, on each other, on 4 time, maybe he was part-time media But -- Let ma go
§ live human beings before they come to us, 6 through this. Thega are non-managertal, Deandre,
6 Q, So -- And that minimum number was what? 6 DeAndrea, Dallas, Tabron, Jasmine, Shun-Ta, Steve,
7 A. It varles. I think jt was somathing, 50 7 No.
8 or 60, but I won't be able to give the exact number, 8 @ You don't see his name on the Ist?
9 which I would have known the exact numbers and all, 9 A. No,
10 @. And who actually mada the hiring decistons 10 Q Okay. Let me ask you this: I think you
14 on the phlebotomlsts and the interns? 11 told ma this earllar, but correct me if I'm wrong,
42 A. So phlebotomists and the Interns, our 412 when the employees were hired to work for Pharma
13 supervisors, there was a supervisor was present, 13 Medica at the St. Charles facility, none of them were
44 supervisor for lab assistants, 14 tested for Hepatitis, or any other blood-borne
15 Q. And who was that? 1& pathogen at the tlme of, or prior to hiring; am I
16 AW Itwas my Michelle Balfwin. 18 correct?
17 QQ. Okay. Who else? 17 A. Correct,
18 A. There was also -- Whatis the name? I 18 Q. Allright. Did any of your St. Charles
18 forgot her name. 1’m forgetting the name. Oh, my 19 Pharma Medica employees transfer to other shops when
20 God. He was a group leader. Well, he was -- The 20 the St. Charles Pharma Medica shop closed down?
21 supervisor, Michelle Ballwin was the supervisor, And | 214 A. - Sorry. Did they transfer to where?
22 there was another pergon who was the assistant 22 Q. To Canada, or to any other --
23° supervisor. When I remember his name, I will tall 23 A. No.
24 you for stire, 24 Qs -* Pharma Medica facillties?
97 99
May Reporilng Service May Reporting Service
4 Q@ might have a (ist hare, If f could find 1 A. No,
2 it. 2 Q Bid Pharma Medica have another facility
3 A. He was 8 paramedic, and Michelle was a 3 somewhere else [n the U.S, at one point?
4 nurse. They would actually go over with HR to the 4 A. Na
6 St, Charles Community College where the Interns are 5 Q Okay, Bo you consider yourself an expert
6 coming in, interview them, see how thelr 8 on Hepatitis C?
7 understanding and skills are there. They would 7 A. No,
& interview maybe seven, elght, or whatever are thera, 8 Q Do you know what the long-term health
9 From those, they willl select a handful, three or 9 effects of tHiepatitls C are?
10 four, two or three, 16 MS, DREW: Object to the form of the
44 QT will just hand you Exhibit No, 3 -- 11° question; vague.
42 (Whereupon, Plaintiff's 12 A, No.
43 Exhiblt No. 3 was marked 13 MS, DREW: But you can answer.
44 for identification by Mr. 14 A. = No,
45 Wendler,)} 46 Q. (BY MR. WENDLER) Okay, Did you have any
16 Q. (BY MR, WENDLER) ~- which is the same as 16 conversations with Dr, Jordan about her conversation
17 Exhibit No. 6 from Dr, Jordan's deposition. That's a 47 with Mr. Wallace at the hospttal in Maryville,
18 list of the Pharma Medice St. Charles employees. If 18 inols?
19 you can find that person's name on the list that you 19 AJ Tthink I did,
20 were thinking of? 26 Q. What did she tell you?
24 A. ‘So Elizabeta Is the one -- the one I sald 241 A, Ican'trecall, I think she sald she went
22 was dolng the training. 22 and saw him, met him, and just asked him how he was
2a Q Yes. 23. doing, But I cannot recall the exact conversation
24 A. = Andrew -- Andrew Janis was the previous 24 «and all,

98
May Reperilag Service

 

400
May Reporling Service

 

25 of 47 sheets

Page 97 to 100 of 129

11/20/2019 06:24:58 AM

 

 
 

rilee: O7/23/20 Page: 26 ef 7S PagelD 7: 829

 

 

 

4 Q@ = Okay, You did pot tell Dr, Jordan or 4 MS. DREW: You can go ahead and see
2 Louls Co to go to the hospital} am I correct? 2 -
3 A. No, 3 A. No, I have to raad through It, and than
4 QQ Am I correct? 4 let you Icnow,
& A, I did not say that. 5 Q. (BY MR. WENDLER) Go ahead, and skim
6 Q@ Okay. Have you seen any of the written 6 through it, If you want, or read through ft.
7 reports by Dr, Hull regarding this case? 7 A No. No. Yiave to read It. It's large.
§ A. No, 1 did not gat a chance to see that. 8 Q. IT This was just produced to us In
9 a Okay. I'm going te hand you Exhibit No, 9 discovery,
10° 4, str, 40 A. Yeah,
11 (Whereupon, Plaintiff's it a I'm trying to figure out what It fs, 1
412 Exhibit No, 4 was marked 42 thought you might be able to help me.
13 for Identification by Mr. 13 Ay No. Basically I don’t get the Master
14 Wendler.) 14 Agreements, It's between project management and the
15 Q. (BY MR. WENDLER) This is a document that 16 sponsor. They have It, and they save It,
16 was produced to us by Roxane Laboratories, It says 16 Q Okay,
17 Master Agreement. Are you famillar with that? 17 A. So for us, it's always the protocol that
18 A.  Jheard about Master Agreement, but I 18 dictates the study's specific conduct.
19 don't go through It with them. It's baslcally the 19 GQ Allright. You sald the Master Agreement
20 project management team and the sponsor have It. 20° Is between who?
21 @ All right. Can you tell ma how this 21 A. The project management team of Pharma
22 Master Agreement is different from, or has -~ 22 Medica and the sponsor,
23 provides different regulations than Exhibit No. i, 23 Q. — And who Is the project management team?
24 = the protocoj? a4 A Our diractor of project management ts
104 403
May Reporting Service May Reporting Servica
4 A So this is study specific, how the 1 Marlanna Coialillo, and than the other project
2 particular study and all is going te be conducted. 2 managers who work with her. So there Is Amin,
3 Q, Exhibit i ts, tha protocol? 3 Maureen. There's Joanna. There ls Whitney. There
4 A —- Yes, the protocol, 4 js Fareen. Yeah.
6 Q Albright 5 Q, How many employees does Pharma Medica
6 A. Master Agreament, this is the first thmea 6 have?
7 reading It, 7 haven't read It ever before. 7 A, Right now in Canada we have approxl mately
a Q. = That's fine. & around 200-plus or so,
9 A. It's basically -- I think It's the 9 Q. ‘Did you read through the adverse event
10 understanding with Pharma Medica and the sponsor, 10 reports relative to Mr. Wallace?
d4 Q. Sa it’s your understanding that this 41 A. Yes, I had reader earlier tha SAERs,
12 Master Agreement that we've marked as Exhibit No, 4 12 advarse event report that was generated.
13 provides a different ~~ 43 Q Allright, Wall, Jet me ask you this:
14 Strike that, 14 When Mr. Wallace's AST was reported on June 15 at the
16 Ye It your understanding that the Master 15 rate of 59, do you agree that's above the normal
16 Agreement that we have marked as Exhibit No, 4 416 range?
17 provides additional guidelines that Pharma Medica was 17 A Can I see the report? Because tt'll have
18° to follow In the testing of Roxane Laboratories 48 the ranges In there,
19 medications? 19 Q = If I can find it, i show it to you,
20 MS, DREW: Object to the form of the 20 Let's see, Okay, We'll mark this as Exhibit No. 5,
21° question; calls for speculation. Dr, Khan's already 21 MR, MCBREARTY: Which ona’?
22 sald he's never seen the document before. 22 MR, WENDLER: Bates number 422, It
23 MR. MCBREARTY: Join. 23° was Exhibit 4 from the Dr. Jordan deposition,
24 A. Yeah. 24 (Whereupon, Plaintlff's
102 104
May Reporiing Service May Reporting Sarvice

 

11/20/2019 06:24:58 AM

Page {01 to 104 of 129

26 of 47 sheets

 

 
 

Case: 4:46-cV-G1B59-PLeE Doc. # 109-4

Filed: 07/23/20

Page: 27 of 73 PagelD 7: 830

 

 

4 Exhibit No, 5 was marked 1 something Is not normal; right?
a for Identification by Mr, 2 A, Correct,
3 Wendler.) 3 a. And what's an elavated AST liver enzyme
4 @ (BY MR. WENDLER) Exhiblt No, 5, that's 4 indicate?
5 the adverse event report: do you agree? 6 A. So, it can be multiple things. Basically
6 A. Hold on here, This is -- 6 the liver enzymas are higher, the liver is working
7 Q. Just tab that page. That's the one I want 7 more, It could also be due, for example, a high fat
8 to ask you about. & diet. It could ba multiple reasons,
g A. Yeah. But this is not the one that we 9 Q Okay.
40 completed. I think this Is the one thatthe sponsor | 10 A. So it's not specifically Indicative of
14. completed ~- 41. one. And It's very transient, too, It goes up and
+2 Q. — All right, 12 down pretty fast.
413 A. -- for F.D.A. We drafted the other SAE 13 Q. Fair enough.
14 report. 14 Could a high AST liver enzyme reading be
16 GQ Okay, Well, I don't have that with me, or 165 indicative of Hepatlils?
16 I don't have it handy. So Jet's just go with this 16 A. It could be, but not always.
47 one. On Page -~ 17 Qa. Allright. On that particular date when
18 A. Sorry. 48 Mr, Wailace's AST was 59, above the normal range of
49 Q. On Page 3, that tabbed page? 49 10 through 40, should Dr, Jordan have reported that
20 A. _ Let's see if the ranges are there. 20 «bo you?
21 Q Yeah. It Indicates Mr. Wallace's AST was 21 A. No. Because this is @ not as
22 59, What Is AST? 22 significantly high.
23 A. Aspartate aminotransferas, it's a liver 23 Q Okay. How about on the next reading where
24 enzyme, 24 his ALT ~ I'm sorry. Where Is AS --
408 107
May Reporting Service May Reporting Service
4 Q Okay. You'd agree that that report of 59 4 Well, strike that,
2 was above the normal range? 2 How about when his ALT was at 103 with a
3 A. So this one, "No other complaints were 3 normal range of belng nine through 46, should Dr.
4 reported during the remainder of the post-dose tima| 4 Jordan have reported that to you?
6 frame. The subject completed his post-study lab 5 A. Dr. Jordan does not need to report to me
6 procedures on 14th of June, 2016. Are you talking 6 any of these things. She's the principal
7 about 2014? I'm sorry. June 14? 7 investigator.
8 Q. Excuse me, She's trying to keep up with 8 @ Does she need to report to anyone?
9 you. 9 A, It's her call --
10 A. Oh, sorry, 10 a Okay,
1 Q. You have to talk louder and slower, 44 A. = about this. But if I would have seen,
12 A Okay. Are you talking about this 14 June |12 and if any of us would have found, it would've been
13° 2016 -- 43 given to Dr, Jordan.
44 Qa Yes. 14 QQ. Okay.
15 A. «in which AST and ALT levels were found | 16 A. As long as Dr, Jordan, principal
16 tobe elevated? AST is 59 units per liter. 46 investigator, is aware of it, and she's following up
17 Q. = - Yes, 17 with jt, that's correct. Now --
18 A. With a reference range of 10 to 40. 18 Q. What is the ALT?
19 Q. Yes, 19 A. It's again a liver enzymes. It's alanine
20 A. So his value was 59. It was elevated. 20 aminotransferase,
21 Q. Allright. So It was above the normal 21 Q Okay. How about, If you turn to the next
22 yrange; correct? 22 page? I balleva it's the next page where [t talks
23 A, Yes. 23 about the Ilver enzyme was -- The AST level was 253,
24 Q@. All right. And that's an Indication that 24 when normal is 16 through 40, Should that have been

4106
May Reporting Sarvice

 

108
May Reporting Service

 

a7 of 47 sheets

Page i105 to 108 of 129

14/20/2019 08124358 AM

 

 
 

 

 

Case: 4:18-eV-G1859-PLE Boe. #: 169-4 Filed: Ov/eg/ee Page: 28 of 73 Pagelb #: 332
1 reported by Dr, Jordan to anyone? 41 was nine through 46, agaln, same answer: There was
2 A. Sa, it's hare at the same page. 2 no obligation for her to report that to anyone at
3 Q@. Same page? Thank you. 3. Pharma Medica In Canada, to your knowledge?
4 A, Yeah, Here it was -- 4 A. I think she would have reported it to the
5 Q@ Should that have bean reported by Dr. 6 project management, at least.
6 Jordan to anyone? This ts on June 21, Should she 6 G. She would have, or should have?
7 have reported that fo anyone? 7 A. would say would have,
8 A. Again, It's her call. As long as she 8 Q. Should she have, If she didn't?
® informed the subject, the subject was Informed of it 9 A. I think she would have,
10 and updated. 10 Q. That's a different question.
14 Qa Yas, 11 A Iknow.
12 A. And being followed up, and if It's being 12 Q@. Should she have, if she didn't?
13 done. 43 A. Sorry. What ts the question Is?
14 Q. So there Is no requirement that Dr. Jordan 14 G. Should Dr. Jordan have reported, on June
16 was to notify a supervisor, or tha spansor, or anyone 16 21, that Mr, Wallace's ALT level was 471, that Is his
16 that Mr, Wallace's AST and ALT fevels were way beyond 16 liver enzymes were 471, when the normal range is nine
17 normal range? 17 through 46, should she have reported that to Pharma
18 A. No, 18 Medica In Canada?
19 MS, DREW: Object te the form of the 19 A I cannot say it should be a should or not,
20 question; vadue as to way beyond. 20 until the protecol specifically dictates. It's again
21 Subject to that, you can - 21° her judgment call --
22 MR, WENDLER: I'll rephrase it, 22 a. All right.
23 Q@ (BY MR. WENDLER) So there was no 23 A. she being the principal Investigator.
24 obligation on the part of Dr. Jordan by Pharma Medica 24 @. Well, that's what I'm trying to figure
109 q11
May Reporting Service May Reporling Service
4 requirements, protocels, procedures, or expectations {1 out, whether there is any restrictlons on her
2 that she report Mr, Wallace's AST liver enzyme level 2 judgment call?
3 was 253 when the normal range was 10 through 40? a A. No. Bacause if --- Yes. If the protocol
4 Thera's no raquirement for her to report that? 4 states anything specifically, sha would have, and she
5 A. FE don't know Hf this protocol has a 5 should have.
6 specifle requirement like that. Some protocals do. 6 Q@, Okay. And if the protocol does not state
7 Some sponsors have requests, 7 specifically, there Is no obligation on her part,
8 Qa. Ym not talking about the protocol, I'm 8 unless she chooses ta, to repart to Pharma Medica
9 talking about Pharma Medica's polleles, and 9 that any participant's liver enzymes are extremely
40 procedures, and requirements, and expectations? 40 high: am I right?
14 A. Yas. So as per this one, it's the 41 A. = Yes, sir.
12 principal investigator's decision, which Is Dr. 12 Q, Allright. So then on June 25, four days
13 Jordan. 413° jater when his AST level reachad 900, when the normal
14 GQ ‘Totally up to her? 14 range Is 10 to 40, same answer: There was no
45 A, Yeah, But cartaln protocols do dictate 46  obilgation on her part to report that to Pharma
16 that you nead to inform Immediately of these 46 Medica, unless it was In the protocol?
47 increased values. 47 A. think that by due ditigence, sha would
48 QQ. Allright. And on this particular day -- 18 have reported,
49 A. Sorry. I'm just going te continue. 49 Q. She would have, or should have?
20 I don't know if Dr. Jordan Informed the 20 A, Would have,
21 sponsor or thea project management at this stage or | 21 Q. All right. And Jf she didn't, should she
22 not. 22 have?
29 Qa On this particular day, June 21, when 23 A. I think she did.
24 Mr. Wallace's ALT level was 471 when the normal range 24 Q. = You think she did?
110 442
May Reporting Service May Reporting Service

 

 

11/20/2019 08:24:58 AM

Page 109 to 142 of 129

28 of 47 sheets

 

 
Case: ti 8-cv-G1859-PLe Bide. # LOT-1

Filed: 07/23/28

Page: 29 ‘of 73 Pagel #: d32

 

 

4 A. Yeah, with these values. 1 any problems? We did your repeat, The repeat Is

2 Q. Okay, And why do you say you think she 2 high. Itls not goIng down. Itis high. How are

3. did? 3. you feeling? If you are not feeling well,

4 A. I don't understand, I’m not sure, 4 immediately go to your nearest hospital or emergency

§ Q. Okay. If she did not report the 900 AST § department.

6 level liver enzyme rate In Mr. Wallace when the 6 Q, That's what's required?

7 normal range Is 10 to 40, If she did not report that 7 A. Yes,

8 high 906 range reading, should she have? Should she 8 Q. ‘That's the protocol; right?

9 have reported that to Pharma Medica? And I’m talking 8 A, Yas.

16 about Dr. Jordan hera? 10 Qa. Allright.
qt A. Iknow,. Timow 1 would have. 11 A. And that's always what we tell them,
12 Q, Okay, If Dr, Jordan did not report that, 12 Q Yes.
43 should she have? 43 A. Olay.
14 A. I think she should have. 14 Q. That's what should happen?
15 Qa Okay. Why do you think that? 16 A. And we say -- What do you call? ‘And also
16 A. Tt's an -- It's not going down, and it's 16 if you're feeling all right, if everything Is fine,
17 going up basically. I don't iaiow how was the 17 can you drop by for a -- to the clinic to do tha
18 exatnination, or the examination done. The values are|18 repeat test, and see our doctor. You can always come
18 high compared to -- 19 back to tha clinic. You can always come and see our
20 @. ‘It's dangerously high; is It not? 20 dector. But keep fn mind your safety js your first
21 MS, DREW: Object to the form of the 24 priority,’
22 question; vague. 22 Q, Yes.
23 A. It's high. 23 A ‘So always seek medical attention
24 Q. {BY MR. WENDLER) Is It dangerously high? 24 Immediately, if you're not feeling well.’
113 415
May Reporting Service May Reporting Service

4 MS, DREW: Same objection, 1 Q. Okay. So do you know If Mr. Wallace was

2 A. No, I have seen higher values, 2 tald, 'Do not go to the nearest emergency room,'?

3 Q. (BY MR. WENDLER} Okay. How about on the 3 A. I wouldn't -

4 same day when his ALT level was 1,800, when the 4 Q. — And he was told instead te go back to

5 normal ranges was nine through 46, should Dr, Jordan 5 Pharma Medica for a fourth round of tests on June 26?

6 have reported that to Pharma Medica on June 25? 6 Would that ba contrary to your expectations for the

7 A. would say she should have, 7 Pharma Medica facility In St, Charles, glven these

8 Q. Okay, Do you know ff she did? 8 high readings that we went through?

9 A. can't recall, 9g A. Wewould not tell anyone not to seek
10 Q = All rlght. Now, let me ask you this: 10 medical attentlon. So he would not be told, 'Oh,
11. When Mr. Wallace talked to Pharma Medica, he was 710 don't go to the hospital, Come us -- come to us,'
12° asked to come tn for a fourth round of tests on June 12 No, he won't be told.

13 26 rather than go to the nearest emérgency ream, 13 Q ~~ So If he was told, ‘Don't go to the

14 despite al] of these levels and readings that we just #4 hospital,’ that would be contrary to your

16 went through. Do you know why he was told to go back 16 axpectations of the Pharma Medica employees li St.

16 to Pharma Medica In St. Charles rather than go to the 16 Charles; arn I right?

17 nearest emergency room? 17 A. Yeah. Our employees would not say that.

18 A, Okay. Wea always advise the subjacts, 418 QQ Okay. Well, you kind of changed my

19 first and foremost, whenever we follow-up with 18 question,

20 them -- 20 A. Serry.

21 Q@ Uh-huh. 21 Q If the employee that he spoke to told him,

22 A, -- to make sure how they're feeling first. 22 = 'Don't go to the nearest emergency roam, Don't go to

23 Q Okay, Yes, 23 the hespltal, Instead come to Pharma Medica.’ If

24 A. ‘Are you fealing all right? Do you have 24 that was, In fact, sald to Mr, Wallace, that would be
414 116

May Reporting Service May Reporting Service

 

 

 

29 of 47 sheets

Page 113 to 116 of 126

14/20/2019 08;24158 AM

 

 
 

Case: 4:18-cV-O1859-PLe Doe. # 10%-1 Filed: 07/23/20 Page: 30 of 73 Pagelb # 333

 

 

¢{ contrary to your expectations of bow the Pharma 1 positive,
2 Medica employees should have treated Mr. Wallace? 2 Q. Okay. And do you know who that was?
3 MS, DREW: Object, 3 MS. DREW: Object to the form of the
4 Q. (BY MR. WENDLER) Am I correct? 4 question; violates HIPPA,
5 MS, DREW: Object to tha form of the § MR, WENDLER: I'm not asking for a
6 question; speculation; assumes facts not -- that will 6 name, I'm just asking does he know,
7 trot be In evidence. 7 MS, DREW: Okay,
g You can go ahead and answer, 8 A. I don't remember, but I can check,
9 MR, MCBREARTY! Join. 8 Q, (BY MR. WENDLER) Do you know when Ik was?
10 Q. (BY MR. WENDLER) Am I correct? 10 A. 20 -- Late 2016, early ‘17,
11 A. It would be contrary to what we do. | @. And do you know if that person was In any
12 Q@, Contrary to your expectations? 42 of the studles with Mr. Wallace?
13 A. €xpectatlons. Thank you, 13 A. No.
14 Q. Yes? 44 Q. You don't know?
16 A. Yes, 46 A. No, I mean that person was not In any of
46 Q Okay, What do you know about any other 16 the studies with Mr. Wallace. Sorry.
47 adverse event study reports for any other 47 Q@. And how are you able to determine that, If
18 particlpants at the Pharma Medica facility In St. 18 you don't know the person's name?
18 Charles, If anything? 19 A. Because most of the subjacts that
20 MS. DREW: Object to the form of the 20) «participated with Mr. Wailace on these two studies, I
24 question; vague; over broad, 21 think that the personnel asked; right? We checked,
a2 A. To what kind of adverse avent report are 22 and they, none of them had Hepatitis.
23 you-- 23 a Okay. Have any of the Pharma Medica
24 MR, WENDLER: I'll fust withdraw 24 employees been tested for Hepatitis C, whether It's
417 119
May Reporting Service May Raporting Sarvice
1 that. 4 required by Pharma Medica or not, to your knowledge?
2 Qa. (BY MR, WENDLER) Bo you know of anyone 2 A. Yes. There is a procedure where we do
2. else who reported positlve for Hepatitis C at the St. 8 test our staff for Hepatitis, or all of them,
4 Charles facility? 4 Hepatitis 4, 8, C, Hepatitis B, C, and HIV in case If
5 A, I think -- I don't ramember specifically § we have any neadle-stick Injury.
6 the names, and dates, and years and all, but there 6 GQ. Okay. And was that dene at the St.
7 were a few for Hepatitis C. Both at ecreaning stage, [| 7 Charles facility ever?
8 and I think there was one post-cdose also. g A No. St. Charles we did not have any
9 @ At screening stage, and one what? 9 needie-stick injuries,
10 A.  Post-dose. So, participated in a study, 10 Q Okay.
14 and tested positive at the poststudy. 44 A. Wehadacouple, I think at least three or
412 @. At post-study? 12 four, In Canada In all of this duration of time where
13 (Whereupon, an off the 43. we ansure we have the consent for the staff and the
14 record discussion was 14 subject where we do collect both the staff and
15 hald, which by direction 16 subject sample to test,
16 was not stenographically 16 @. You said there were three or four
17 reported, ) 17 needle-stick injuries in Canada?
18 a (BY MR, WENDLER) Post-dosa? 18 A. Tomy recollection, in the past several
19 A Post-dose, yeah. 19 years.
20 G. And post-dose means they got through the 20 Q. Is that during your tenure at Pharma
21. sereening process, and then tested positive for 214 Medica?
22 Hepatitis C after the screening process: right? 22 A, (Witness nodding head.)
23 A. = After they got study drug, they took part 23 GQ, Yes?
24 in the study, at the end of the study they tested 24 A. Yes,

118
May Reporting Service

 

120
May Reporting Service

 

11/20/2019 08:24:58 AM

Page 117 to 120 of 129

30 of 47 sheets

 

 
 

Case 4:1B-cv-O1859-PLe Woe. # LOd-3

Filed: 07/29/28

i 73 PagelD #: 834

&

Page: 31

 

 

4 Q@ And I'msorry. When did you start there? 1 record discussion was

2 A. February, 2004, 2 haid, which by direction

3 GQ. Okay. And In those situations where there 3 was not stenographically

4 were needie-stick Injures at the Canadian Pharma 4 reported.)

§ Madica -- § MR. MUDGE: We are back on the video

8 A. =6Yes, 6 record, and the time Is approximately 11:01,

7 Q. «clinical facility, the employees were 7 [EXAMINATION]

8 than tasted for blood-borne pathogens? & QUESTIONS BY MR. MCBREARTY:

§ A. So, we tested the amployae and the 9 Q, Dr, Khan, my name Is Brian McBrearty, and
10° subject. 10 represent Hickma Labs, Roxane Labs, and West-Ward
11 Q, Yes, 11 Columbus In this case. I have a very few questions
12 A. Who -- whose needle was accldentally came |12 for you, and they're just of a clarification manner,

13 in contact with the staff. We tested them for 13 If i understand your testimony correctly,

14 Hepatitis and HIV, 14 all participants prior to entering the study are

415 Q Ckay, And this was -- This happened three 16 tested for blood-borne pathogens, Including

18 or four thrnes? 16 Hepatitis?

17 A. During the whole the, yes, 17 A. Correct.

18 Q. Yes, Did anyone at Pharma Medica tell 18 a. = Allright, In tha St, Charles facllity,

19 Mr, Wallace that his treatment would be paid for by 19 was Mr. Wallace and one other individual were the

20 Pharma Medica? 20 only participants who tested positive for Hepatitls C

21 A. I don't recall, Y’m not aware of. 21 alther before or after --

22 @ Do you know Nancy Erickson Is? 22 A. No.

23 A. No, 2a Q.  --+ testing?

24 Q@. Do you know who Andrew Aronsohn, 24 A. After participating In a study, I'm aware

{24 123

May Reporting Sarvica May Reporiing Service

1 A-R-O-N-S-O-H-N, Is? Do you know who he Is? 1 of these two, Mr. Wallace and the other person, who

2 A. No, 2 had completed -- who had been dosed for a study. And

3 @ You've never spoken to elther of those 3 at the compietion of the study they tested positive.

4 people; have you? 4 There were Individuals whe tested positive

6 A. Nancy Erickson? No. 1 think the name § prior to participating. When they come In for the

6 sounds famillar, Nancy Erickson. But, no. 6 initlal screening appolntment, they were Individuals

7 Q@ Okay. Do you have any marks or strikes 7 who tested positive, but they did not get Into the

8 agalnst your medical iicensa, sir? & study,

9 AL Na $ Q. — Ewas going to follow-up. They were
10 @ Do you have any criminal -- 40 axcluded?

44 A No. 11 A. Excluded, correct,
12 Q. ~~ history? 12 Q@ So they would not have been in any studies
13 A. No, 130 with Mr. Wallace?
14 Q. Okay, Is there anything else, sir, about 14 A. Correct.
46 this casa, or about Mr. Wallace that you think Is 16 Q. And the other Individual that you
16 (Important that we have not covered tn your testimony 16 discovered who tested positive post-particlpating In
17 here today? 17 the study was not Involved In any of the studies with
48 A. No, If you want to ask me anything, or is 18 Mr, Wallace?
19 there anything else? 19 A. Lonly checked the Individuals who were
20 Q Nothing? 20) swith Mr. Wallace In these two studies. And they ware
24 A. No. Sorry, 21 not positive for Hepatitis at any time.
22 MR. WENDLER: Okay. That's all the 22 @. — Another way of saying It Is: Nobody else
23 quastions ] have then. Thank you, slr. 23° who was with Mr, Wallace ever tested positive for
24 (Whereupon, an off the 24 Hapatitls C?
122 124
May Reporting Service May Reporting Service

 

 

31 of 47 sheets

Page 1214 to 124 of 129

11/20/2019 66:24158 AM

 

 
 

HB: AAG

CRase! 4S8-ev-gi1559-PLO Bee: #: Le69-4

rilee: OF/25/26 Page: 32 ef 7S PageiD # 83

ps ye}

 

 

 

 

 

 

4 MR. WENDLER: Objection; lack of 1 record, The time ts approximately 11:05,
2 foundation, 2 ek ROK ko He ok
3 A. No. I did not -- Mr. Wallace, I think, 3 {Witness excused,]
4 participated at least around six, seven studies, 4
5 Q (BY MR, MCBREARTY) I'm talking about 5
6 these two studies that we're talking about? 6
7 A.  Thase two studies? No, 7
8 MR. WENDLER: Same objection, 8
9 G (BY MR, MCBREARTY) So for those two 9
10 studies, Mr. Wallace was the only one who tested 10
41 positive for Hepatitis C? oe
12 A. Correct, 12
13 Q Okay, 43
14 MR. MCBREARTY: Thank you. No 44
18 further questlons. 16
16 MR. WENDLER: A couple more 16
17 questions, unless you have any, Terl? 47
18 MS. DREW: I have nothing, 18
44 [FURTHER EXAMINATION} 18
20 QUESTIONS BY MR. WENDLER: 20
24 Qa. Acouple more questions: With regard to 21
22 the other persons who participated in thase two 22
23 sttidles that are at issue with Mr. Wallace, those 23
24 persons who participated with him, da you know about 24
125 427
May Reporting Service May Reporting Service
1 any testing those persons have undergone for 1 COMES NOW THE WITNESS, SHABAZ KHAN, M.0.,
2 Hepatitls C, outside of Pharma Medica? 2 and having read the foregoing transerlpt of the
3 A. Na. I don't know about outside Pharma 3 depositlan taken on the 7th day of November, A.D.,
4 Medica, 4 2019, acknowledges by signature hereto that tt Is a
5 Q. Allright, And then you sald that this 6 true and accurate transcript of the testimony given
6 one other person tested positive for Hepatitis C, but 6 on the date herelnabove mentioned.
7 |t was after Mr. Wallace was no longer In the study, 7
8 And this Is a separate study, and It was later; a
§ correct? 9
10 A. Tomy knowledge, I think this was 16 SHABAZ KHAN, M.D.
11 something later in 2016. 11
12 Q. Were there any changes in the 12
13 blood-drawing procedures or policies by Pharma Medica 13 Subscribed to before me this day of
14. between the time of Mr, Wallace testing positive for 14 , 2019.
15 Hepatitis C and this ather person testing positive 45
16 for Hepatitis C? 16
17 A, Na, 17
18 Q@ Okay, So the same policies applied? 18
19 A, Yeah. 19
20 Qa. Okay, 20 {Notary Public}
24 MR. WENDLER: That's all [ have, 21
22 Thanks, 22 My Commission Expires:
23 MS. DREW: We will read and sign. 23
24 MR, MUDGE: We are off the video 24
126 128
May Reporting Service May Reporilng Service

 

11/26/2019 08:24:56 AM Page 125 ta 128 of 129

32 of 47 sheets

 

 
Case: 4:16-cV-GLE5S-PLO Boe. 109-4

Filed: 07723/28

 

 

I, Kimberly A, Harrls, Certhfled Shorthand
Reporter and Notary Public of the County of Madison,
State of Itnols, do heraby certify that SHABAZ

KHAN, M.D, came before me on the 7th day of November,

A.D., 2019, at the offices of Hinshaw & Culbertson,
LLP, 702 Market Street, Sulte 1375, St, Louls,
Misscurl, 63101, and swore before me to testify to
the truth, the whole truth, and nothing but the truth
regarding his knowledge touching upon the matter In
controversy,

1 do further certify that I did take
stenographic notes of the questlons propounded to
sald witness and his answers thereto and that said
notes were afterwards transcribed by computer-aided
transcription under my direction and supervision, I
do further certify that the attached and foragoitig Is
a true, correct, and complete copy of my notes and
that sald testimony ts now herewith returned,

Dated this 19th day of November, A.B.,
2019, and given under my hand and seal.

a a Pa Per Pen ht tt ta tat ft

KIMBERLY A. HARRIS, CSR
{29

May Reporting Service

 

 

33 of 47 sheets

Page 129 to 129 of 129

a)

a

ge: S3 of 7%

11/20/2019 08:24:58 AM

 

 
